                Case 6:19-bk-15260-WJ                      Doc 1 Filed 06/17/19 Entered 06/17/19 14:24:52                                        Desc
                                                           Main Document     Page 1 of 61
Fill in this information to identify your case:


United States Bankruptcy Court for the:

CENTRAL DISTRICT OF CALIFORNIA

Case number ofknown)                                                            Chapter you are filing under:

                                                                                ■ Chapter 7
                                                                                □ Chapter 11
                                                                                □ Chapter 12
                                                                                □ Chapter 13                                    □ Check if this an
                                                                                                                                  amended filing




Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                     12/17
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
case—and In joint cases, these forms use you to ask for Information from both debtors. For example, If a form asks, "Do you own a car," the answer
would be yes If either debtor owns a car. When Information Is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish
between them. In Joint cases, one of the spouses must report Information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in
all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct Information. If
more space Is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (If known). Answer
every question.


           Identify Yourself

                                                                                                                                               Joint Case)

      Your full name

      Write the name that is on     Kimberly
      your government-issued        First name                                                          First name
      picture identification (for
      example, your driver's        A.
      license or passport).         Middle nam e                                                        Middle name
                                                                                                   p.
      Bring your picture            WInkler
      identification to your                                                                         . Last name and Suffix (Sr., Jr., II, I
                    IheTustee.      "-ast name and Suffix (Sr.. Jr.. II. Ill)


      All other names you have
      used in the last 8 years
      Include your married or
      maiden names.




 3.   Only the last 4 digits of
      your Social Security
      number or federal             xxx-xx-1167
      Individual Taxpayer
      Identification number
      (ITIN)




                                                  Voluntary Petition for Individuals Filing for Bankruptcy                                                   page 1
Official Form 101
               Case 6:19-bk-15260-WJ                      Doc 1 Filed 06/17/19 Entered 06/17/19 14:24:52                                          Desc
                                                          Main Document     Page 2 of 61
                                                                                       Case number (if known)
Debtor 1   Kimberly A. Winkler




                                                                                                        About d„ebtbr 2(Sppuse Only in a Joint Case):

4.   Any business names and
     Employer Identification
     Numbers(EIN)you have        ■ I have not used any business name or EINs.                           □ I have not used any business name or EINs.
     used in the last 8 years

     Include trade names and     Business name(s)                                                       Business name(s)
     doing business as names

                                 EINs                                                                   EINs




5.   Where you live                                                                                , If Debtor 2 lives at a different address:

                                 42068 Humber Drive
                                 Temecula, OA 92591
                                 Number, Street, City, State & ZIP Code                             < Number, Street, City, State & ZIP Code

                                 Riverside
                                 County                                                                 County

                                 If your mailing address Is different from the one                      If Debtor 2's mailing address Is different from yours, fill It
                                 above, fill It In here. Note that the court will send any    I                                                      notices to this
                                 notices to w^..
                                            you at this mailing address.                            . maiHog address.




                                 Number, P.O. Box, Street, City, State & ZIP Code                 % Number, P.O. Box, Street, City, State & ZIP Code




6.   Why you are choosing        Check one:                                                             Check one:
     this district to file for
     bankruptcy                         Over the last 180 days before filing this petition,                    Over the last 180 days before filing this petition, I
                                        I have lived in this district longer than in any                       have lived in this district longer than in any other
                                                                                                               district.
                                        other district.                                           ^ ,

                                                                                                               I have another reason.
                                 □      I have another reason.
                                        Explain. (See 28 U.S.C. § 1408.)                                       Explain. (See 28 U.S.C. § 1408.)




                                              Voluntary Petition for Individuals Filing for Bankruptcy                                                           page 2
 Official Form 101
                     Case 6:19-bk-15260-WJ                 Doc 1 Filed 06/17/19 Entered 06/17/19 14:24:52                                      Desc
                                                           Main Document     Page 3 of 61
                                                                                        Case number (if known)
Debtor 1      Kimberly A. Winkler



           I Tell the Court About Your Bankruptcy Case
7. The chapter of the               Check one.(For a brief description of each,see Notice Required by 11 U.S.C.§342(b)for individuais Fiiing for Bankruptcy
        Bankruptcy Code you are (Form 2010)). Aiso, go to the top of page 1 and check the appropriate box.
        choosing to file under      _
                                    ■ Chapter?
                                    □ Chapter 11
                                    □ Chapter 12
                                    □ Chapter 13


8.      How you will pay the fee          I will pay the entire fee when I fiie my petition. Please check with the clerk's office in your local court for more details
                                          about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier's check, or money
                                          order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
                                           a pre-printed address.
                                           I need to pay the fee in installments, if you choose this option, sign and attach the Application for individuais to Pay
                                           The Fiiing Fee in instaiiments (Official Form 103A).
                                           I request that my fee be waived (You may request this option only if you are fiiing for Chapter 7. By law, a judge may,
                                           but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that
                                           applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out
                                           the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.


9.      Have you filed for          ■ fsjo.
        bankruptcy within the
        iast 8 years?               □ Yes.
                                                District                                 When                             Case number

                                                District                                 When                             Case number

                                                District                                 When                             Case number




10. Are any bankruptcy              ■ No
    cases pending or being
        fiied by a spouse who is    □ Yes.
        not filing this case with
        you, or by a business
        partner, or by an
        affiliate?
                                                Debtor                                                                   Relationship to you

                                                District                                 When                            Case number, if known

                                                Debtor                                                                   Relationship to you

                                                District                                 When                            Case number, if known



 11.     Do you rent your                         Goto line 12.
                                     ■ No.
         residence?
                                     □ Yes.       Has your landlord obtained an eviction judgment against you?
                                                  □        No. Go to line 12.
                                                  □        Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as part of
                                                           this bankruptcy petition.




                                                 Voluntary Petition for Individuals Filing for Bankruptcy                                                    page 3
     Official Form 101
               Case 6:19-bk-15260-WJ                    Doc 1 Filed 06/17/19 Entered 06/17/19 14:24:52                                    Desc
                                                        Main Document     Page 4 of 61
                                                                                     Case number (ifknown)
Debtor 1    Kimberly A. Winkler



           Report About Any Businesses You Own as a Sole Proprietor
12. Are you a sole proprietor
    of any full- or part-time       I No.      Go to Part 4.
    business?

                                   □ Yes.      Name and location of business

    A sole proprietorship is a
    business you operate as                    Name of business, if any
    an individual, and is not a
    separate legal entity such
    as a corporation,
    partnership, or LLC.
                                                Number, Street, City, State & ZIP Code
    If you have more than one
    sole proprietorship, use a
    separate sheet and attach
    it to this petition.                        Check the appropriate box to describe your business:
                                                □       Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                □       Single Asset Real Estate (as defined in 11 U.S.C. § 101 (51B))
                                                □       Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                □       Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                □       None of the above

13. Are you filing under    If you are filing under Chapter 11, the court must know whether you are a small business debtor so that It can set appropriate
    Chapter 11 of the       deadlines. If you indicate that you are a small business debtor, you must attach your most recent balance sheet, statement of
    Bankruptcy Code and are operations, cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure
     you a small business          in 11 U.S.C. 1116(1 )(B).
     debtor?
                                     I No.
                                                I am not filing under Chapter 11.
     For a definition of small
     business debtor, see 11                    I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the Bankruptcy
     U.S.C. §101(510).             □ No.
                                                Code.


                                   □ Yes.       '    filing under Chapter 11 and I am a small business debtor according to the definition in the Bankruptcy Code.

           Report If You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention
14. Do you own or have any         ■ No.
    property that poses or Is
    alleged to pose a threat       □ Yes.
     of imminent and                         What is the hazard?
     Identifiable hazard to
     public health or safety?
     Or do you own any
     property that needs                     If immediate attention is
     Immediate attention?                    needed, why is it needed?

     For example, do you own
     perishable goods, or
     livestock that must be fed,             Where is the property?
     or a building that needs
     urgent repairs?
                                                                            Number, Street, City, State & Zip Code




                                               Voluntary Petition for Individuals Filing for Bankruptcy                                                page 4
 Official Form 101
                Case 6:19-bk-15260-WJ                      Doc 1 Filed 06/17/19 Entered 06/17/19 14:24:52                                                    Desc
Debtor 1     Kimberly A. Winkler
                                                           Main Document     Page 5 of 61Case number (ifknown)

            Explain Your Efforts to Receive a Briefing About Credit Counseiing
                                                                                                    :y-. About Debtor 2(Spous? Only in a Joint Case):
15. Tell the court whether           You must check one:                                                   \ You must check one:
    you have received a              I I received a briefing from an approved credit                 n# □               I received a briefing from an approved credit
    briefing about credit                counseling agency within the 180 days before i                                 counseiing agency within the 180 days before I filed
    counseling.                          filed this bankruptcy petition, and I received a                               this bankruptcy petition, and I received a certificate of
                                         certificate of completion.                                                     completion.
    The law requires that you
    receive a briefing about             Attach a copy of the certificate and the payment           ^ ^                 Attach a copy of the certificate and the payment plan, if
    credit counseling before             plan, if any, that you developed with the agency.                              any, that you developed with the agency.
    you file for bankruptcy.
    You must truthfully check        n   I received a briefing from an approved credit                              □   I received a briefing from an approved credit
    one of the following                 counseiing agency within the 180 days before i                                 counseling agency within the 180 days before I filed
    choices. If you cannot do            fiied this bankruptcy petition, but i do not have                              this bankruptcy petition, but I do not have a certificate
    so, you are not eligible to          a certificate of compietion.                                     . -           of completion.
    file.
                                         Within 14 days after you file this bankruptcy              ^^                  Within 14 days after you file this bankruptcy petition, you
                                         petition, you MUST file a copy of the certificate and       ,                  MUST file a copy of the certificate and payment plan, if
     If you file anyway, the court                                                                                      any.
    can dismiss your case, you
                                         payment plan, if any.
    will lose whatever filing fee                                                                   iiS
                                          i certify that I asked for credit counseiing                                  I certify that I asked for credit counseling services
    you paid, and your
                                         services from an approved agency, but was                                      from an approved agency, but was unable to obtain
    creditors can begin
                                         unable to obtain those services during the 7                                   those services during the 7 days after i made my
    collection activities again.
                                          days after i made my request, and exigent                                     request, and exigent circumstances merit a 30-day
                                         circumstances merit a 30-day temporary waiver iiiii                            temporary waiver of the requirement.
                                         of the requirement.
                                                                                                                        To ask for a 30-day temporary waiver of the requirement,
                                         To ask for a 30-day temporary waiver of the                                    attach a separate sheet explaining what efforts you made
                                          requirement, attach a separate sheet explaining                               to obtain the briefing, why you were unable to obtain it
                                          what efforts you made to obtain the briefing, why                             before you filed for bankruptcy, and what exigent
                                          you were unable to obtain it before you filed for                             circumstances required you to file this case.
                                          bankruptcy, and what exigent circumstances
                                          required you to file this case.                                               Your case may be dismissed if the court is dissatisfied
                                                                                                                        with your reasons for not receiving a briefing before you
                                          Your case may be dismissed if the court is                                    filed for bankruptcy.
                                          dissatisfied with your reasons for not receiving a
                                          briefing before you filed for bankruptcy.                                     If the court is satisfied with your reasons, you must still
                                          If the court is satisfied with your reasons, you must                         receive a briefing within 30 days after you file. You must
                                          still receive a briefing within 30 days after you file.                       file a certificate from the approved agency, along with a
                                          You must file a certificate from the approved                                 copy of the payment plan you developed, if any. If you do
                                          agency, along with a copy of the payment plan you                             not do so, your case may be dismissed.
                                          developed, if any. If you do not do so, your case                             Any extension of the 30-day deadline is granted only for
                                          may be dismissed.                                                             cause and is limited to a maximum of 15 days.
                                          Any extension of the 30-day deadline is granted
                                          only for cause and is limited to a maximum of 15
                                          days.
                                          I am not required to receive a briefing about                                 I am not required to receive a briefing about credit
                                          credit counseling because of:                                                 counseling because of:

                                                  Incapacity.                                                           n      incapacity.
                                                  I have a mental illness or a mental deficiency                               I have a mental illness or a mental deficiency that
                                                  that makes me incapable of realizing or                                      makes me incapable of realizing or making rational
                                                  making rational decisions about finances.                                    decisions about finances.

                                                  Disability.                                                           □      Disability.
                                                  My physical disability causes me to be                                       My physical disability causes me to be unable to
                                                  unable to participate in a briefing in person,                               participate in a briefing in person, by phone, or
                                                  by phone, or through the internet, even after I                              through the internet, even after I reasonably tried to
                                                  reasonably tried to do so.                                                   do so.


                                                  Active duty.                                       .                  □      Active duty.
                                                  I am currently on active military duty in a            .r-                   I am currently on active military duty in a military
                                                 military combat zone.                              ' ^                        combat zone.

                                          If you believe you are not required to receive a          V-                  If you believe you are not required to receive a briefing
                                          briefing about credit counseling, you must file a                     >       about credit counseling, you must file a motion for waiver
                                          motion for waiver credit counseling with the court.                           of credit counseling with the court.




                                                  Voluntary Petition for Individuals Filing for Bankruptcy                                                                  page 5
 Official Form 101
               Case 6:19-bk-15260-WJ                      Doc 1 Filed 06/17/19 Entered 06/17/19 14:24:52                                         Desc
                                                          Main Document     Page 6 of 61Case number (ifknown)
Debtor 1     Kimberly A. Winkler

           Answer These Questions for Reporting Purposes

16. What kind of debts do         16a.       Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as "incurred by an
      you have?                              individual primarily for a personal, family, or household purpose."
                                              □ No. Go to line 16b.

                                              • Yes. Go to line 17.
                                  16b.       Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                             money for a business or investment or through the operation of the business or investment.
                                              □ No. Go to line 16c.

                                              □ Yes. Go to line 17.
                                  16c.        State the type of debts you owe that are not consumer debts or business debts



17. Are you filing under          □ No.       I am not filing under Chapter 7. Go to line 18.
    Chapter 7?

      Do you estimate that        g Yes       '                 Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses
      after any exempt                        are paid that funds will be available to distribute to unsecured creditors?
      property is excluded and
      administrative expenses                 ■ No
      are paid that funds will
      be available for                        □ Yes
      distribution to unsecured
      creditors?


18. How many Creditors do         ■   1-49                                         □ 1,000-5,000                              □ 25,001-50,000
    you estimate that you                                                          □ 5001-10,000                              □ 50,001-100,000
                                  □   50-99
      owe?
                                  □   100-199                                      □ 10,001-25,000                            □ More than 100,000
                                  □   200-999

19.   How much do you             □ $0 - $50,000                                   □   $1,000,001 - $10 miilion                □ $500,000,001 - $1 billion
      estimate your assets to     □ $50,001 -$100,000                              □   $10,000,001 -$50 million                □ $1,000,000,001 -$10 billion
      be worth?
                                  ■ $100,001 -$500,000                             □   $50,000,001 - $100 million              □ $10,000,000,001 - $50 biiiion
                                                                                   □   $100,000,001 - $500 million             □ More than $50 biiiion
                                  □ $500,001 - $1 million

20.   How much do you             □ $0 - $50,000                                   □   $1,000,001 - $10 miliion                □ $500,000,001 - $1 biiiion
      estimate your liabilities   □ $50,001 -$100,000                              □   $10,000,001 -$50 million                □ $1,000,000,001 -$10 biiiion
      to be?
                                  □ $100,001 -$500,000                             □   $50,000,001 - $100 million              □ $10,000,000,001 -$50 billion
                                  B $500,001 - $1 miilion                          □   $100,000,001 - $500 miliion             □ More than $50 billion


           Sign Below

For you                           i have examined this petition, and i declare under penalty of perjury that the information provided is true and correct.

                                  If I have chosen to file under Chapter 7, 1 am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11,
                                  United States Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.

                                  If no attorney represents me and i did not pay or agree to pay someone who is not an attorney to help me fill out this
                                  document, i have obtained and read the notice required by 11 U.S.C. § 342(b).

                                  I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.
                                  i understand making a fal§estatem^nt, concealing property, or obtaining money or property by fraud in connection with a
                                  bankruptcy case can pe^ultinYjne^up t9/$25^,000, 05 impri^jJiT^ent for up to 20 years, or both. 18 U.S.C. §§ 152,1341,1519,
                                  and 3571.
                                  Isl Kimberly A. Winkler
                                  Kimberly A. Wink!ler                                               Signature of Debtor 2
                                  Signature of Debtor T

                                  Executed on        June 13, 2019                                   Executed on
                                                     MM/DD/YYYY                                                      MM/DD/YYYY




 Official Form 101                                Voluntary Petition for Individuals Filing for Bankruptcy                                                   page 6
               Case 6:19-bk-15260-WJ                      Doc 1 Filed 06/17/19 Entered 06/17/19 14:24:52                                   Desc
                                                          Main Document     Page 7 of 61
                                                                                       Case number (ifknown)
Debtor 1   Kimberly A,Winkler




For your attorney, if you are   1, the attorney for the debtor(s) named in this petition, declare that 1 have informed the debtor(s) about eligibility to proceed
represented by one              under Chapter 7,11,12, or 13 of title 11, United States Code, and have explained the relief available under each chapter
                                for which the person is eligible. 1 also certify that 1 have delivered to the debtor(s)the notice required by 11 U.S.C.§ 342(b)
if you are not represented by   and, in a case in which § 707(b)(4)(D) applies, certify that 1 have no knowledge after an inquiry that the information in the
an attorney, you do not need    schedules filed with the petition is incorrect.
to file this page.
                                lal Daniel Kino                                                   Date        June 13,2019
                                Signature of Attorney for Debtor                                              MM/DD/YYYY


                                Daniel KInq
                                Printed name

                                The Attorney Group
                                Firm name

                                3435 Wilshire Blvd
                                Suite 1111
                                Los Anqeles,CA 90010
                                Number, Street. City, State & ZIP Code

                                Contact phone    213-388-3887                                Email address       dking@theattorneygroup.eom

                                207911 CA
                                Bar number & State




                                                Voluntary Petition for individuals Filing for Bankruptcy                                                  page?
 Official Form 101
         Case 6:19-bk-15260-WJ                     Doc 1 Filed 06/17/19 Entered 06/17/19 14:24:52                                                    Desc
                                                   Main Document     Page 8 of 61


                                            STATEMENT OF RELATED CASES
                                         INFORMATION REQUIRED BY LBR 1015-2
         UNITED STATES BANKRUPTCY COURT, CENTRAL DISTRICT OF CALIFORNIA
1. A petition under the Bankruptcy Act of 1898 or the Bankruptcy Reform Act of 1978 has previously been filed by or
   against the debtor, his/her spouse, his or her current or former domestic partner, an affiliate of the debtor, any
   copartnership or joint venture of which debtor is or formerly was a general or limited partner, or member, or any
   corporation of which the debtor is a director, officer, or person in control, as follows: (Set forth the complete number
    and title of each such of prior proceeding, date filed, nature thereof, the Bankruptcy Judge and court to whom
    assigned, whether still pending and, if not, the disposition thereof. If none, so indicate. Also, list any reai property
    included in Schedule A/B that was filed with any such prior proceeding(s).)
Filed chapter 7 bankruptcy on 3/26/1999. Case #2:1999bk45110. Closed 9/14/1999.
Filed chapter 7 bankruptcy on 11/30/2009. Case #2:2009bk76568. Closed 3/12/2010.

2. (If petitioner is a partnership or joint venture) A petition under the Bankruptcy Act of 1898 or the Bankruptcy Reform
    Act of 1978 has previousiy been fiied by or against the debtor or an affiiiate of the debtor, or a general partner in the
    debtor, a reiative of the generai partner, general partner of, or person in control of the debtor, partnership in which the
    debtor'is a general partner, general partner of the debtor, or person in controi of the debtor as follows: (Set forth the
    complete number and title of each such prior proceeding, date fiied, nature of the proceeding, the Bankruptcy Judge
    and court to whom assigned, whether stili pending and, if not, the disposition thereof. If none, so indicate. Aiso, list
    any real property included in Schedule A/B that was filed with any such prior proceeding(s).)
 None

3. (If petitioner is a corporation) A petition under the Bankruptcy Act of 1898 or the Bankruptcy Reform Act of 1978 has
   previously been filed by or against the debtor, or any of its affiliates or subsidiaries, a director of the debtor, an officer
   of the debtor, a person in control of the debtor, a partnership in which the debtor is general partner, a general partner
    of the debtor, a relative of the general partner, director, officer, or person in control of the debtor, or any persons, firms
    or corporations owning 20% or more of its voting stock as follows: (Set forth the complete number and title of each
    such prior proceeding, date filed, nature of proceeding, the Bankruptcy Judge and court to whom assigned, whether
    stiil pending, and if not, the disposition thereof, if none, so Indicate. Also, list any real property included in Schedule
    A/B that was filed with any such prior proceeding(s).)
 None

4. (If petitioner is an individuai) A petition under the Bankruptcy Reform Act of 1978, including amendments thereof, has
   been filed by or against the debtor within the last 180 days:(Set forth the complete number and title of each such prior
   proceeding, date fiied, nature of proceeding, the Bankruptcy Judge and court to whom assigned, whether stili
   pending, and if not, the disposition thereof. If none, so indicate. Also, list any real property included in Schedule A/B
    that was filed with any such prior proceeding(s).)
 None

I declare, under penalty of perjury, that the foregoing is true and correct.
 Executed at Riverside, CA                                       , Caiifornia.                     Isl Kimberiy A. Vyinkier
                                                                                                   Kimberly A. Win
 Date:          June 13,2019                                                                       Signature of Debtor 1


                                                                                                    Signature of Debtor 2




                 This form Is mandatory It has been approved for use In the United States Bankruptcy Court for the Central District of California.
                                                                        P.,. I               F1015-2.1.STMT.RELATED.CASES
              Case 6:19-bk-15260-WJ                           Doc 1 Filed 06/17/19 Entered 06/17/19 14:24:52                                Desc
                                                              Main Document     Page 9 of 61
Fill in this information to identify your case:

Debtor 1                 Kimberiy A. Winkler
                         First Name                        Middle Name             Last Name

Debtor 2
(Spouse If, filing)      First Name                        Middle Name             Last Name


United States Bankruptcy Court for the:              CENTRAL DISTRICT OF CALIFORNIA

Case number
(If known)                                                                                                                          □ Checklfthlslsan
                                                                                                                                      amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                 12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
Information. Fill out all of your schedules first; then complete the Information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.
I^QI Summarize Your Assets



 1.     Schedule A/B: Property (Official Form 106A/B)                                                                                              448,400.00
        1a. Copy line 55, Total real estate, from Schedule A/B

        lb. Copy line 62, Total personal property, from Schedule A/B..                                                                               24,868.14


        1c. Copy line 63, Total of all property on Schedule fiJB                                                                                   473,268.14

               Summarize Your Liabilities




 2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)                                                             436,640.00
        2a. Copy the total you listed In Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D...
 3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)                                                                            0.00
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F
        3b. Copy the total claims from Part 2 (nonprlorlty unsecured claims) from line 6j of Schedule E/F..                                          99,701.00


                                                                                                           Your total liabilities               536,341.00


              I Summarize Your Income and Expenses

 4.     Schedule I: Your Income (Official Form 1061)                                                                                                   6,368.06
        Copy your combined monthly Income from line 12 of Schedule /..

 5.     Schedule J: Your Expenses (Official Form 106J)                                                                                                 6,808.00
        Copy your monthly expenses from line 22c of Schedule J.

              I Answer These Questions for Administrative and Statistical Records

 6.     Are you filing for bankruptcy under Chapters 7,11, or 13?
        □ No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

        ■      Yes
 7.     What kind of debt do you have?

        B Your debts are primarily consumer debts. Consumer debts are those "Incurred by an Individual primarily for a personal, family, or
                household purpose." 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.
        □ Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
               the court with your other schedules.
 Official Form 106Sum                 Summary of Your Assets and Liabilities and Certain Statistical information                            page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
            Case 6:19-bk-15260-WJ                    Doc 1 Filed 06/17/19 Entered 06/17/19 14:24:52                        Desc
                                                     Main Document    Page  10 of 61
                                                                         Case number (if known)
Debtor!       Kimberly A. Winkler

8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form           10,578.00
      122A-1 Line 11; OR,Form 122B Line 11; OR,Form 122C-1 Line 14.


9.    Copy the following special categories of claims from Part 4,line 6 of Schedule E/F:




      9a. Domestic support obligations(Copy line 6a.)                                               $_              0.00


      9b. Taxes and certain other debts you owe the government.(Copy line 6b.)                      $_              0.00

      9c. Claims for death or personal injury while you were intoxicated.(Copy line 6c.)            $_              0.00

      9d. Student loans.(Copy line 6f.)                                                             $_        52,148.00

      9e. Obligations arising out of a separation agreement or divorce that you did not report as                   0.00
           priority claims.(Copy line 6g.)                                                          $


      9f. Debts to pension or profit-sharing plans, and other similar debts.(Copy line 6h.)         +$              0.00



      9g. Total. Add lines 9a through 9f.                                                                   52,148.00




Official Form 106Sum                         Summary of Your Assets and Liabilities and Certain Statistical information           page 2 of 2

                                   I, LLC-www.bestcase.com                                                                  Best Case Bankruptcy
Software Copyright(c) 1996-2019
                Case 6:19-bk-15260-WJ                                    Doc 1 Filed 06/17/19 Entered 06/17/19 14:24:52                                         Desc
                                                                         Main Document    Page 11 of 61
Fill in this information to identify your case and this filing:

Debtor 1                     Kimberly A. Winkler
                             First Name                                 Middle Name                        Last Name

Debtor 2
(Spouse, if filing)          First Name                                 Middle Name                        Last Name


United States Bankruptcy Court for the: CENTRAL DISTRICT OF CALIFORNIA

Case number                                                                                                                                                 □   Check if this is an
                                                                                                                                                                amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                          12/15

In each categoiy, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space Is needed, attach a separate sheet to this form. On the top of any addltlonai pages, write your name and case number (if known).
Answer every question.

            Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

   □ no. Go to Part 2.
   H Yes. Where is the property?



 1.1                                                                            What is the property? Check all that apply
        42068 Number Or                                                               I Single-family home                        Do not deduct secured claims or exemptions. Put
        street address, if available, or other description                                 Duplex or multi-unit building          the amount of any secured claims on Schedule D:
                                                                                      □                                           Creditors Who Have Claims Secured by Property.
                                                                                           Condominium or cooperative
                                                                                      □

                                                                                      □    Manufactured or mobile home
                                                                                                                                  Current value of the      Current value of the
        Temecula                          OA        92591-0000                        □ Land                                      entire property?          portion you own?
        City                              State              ZIP Code                 □ Investment property                              $448,400.00                $448,400.00
                                                                                      □ Timeshare
                                                                                                                                  Describe the nature of your ownership interest
                                                                                      □ Other                                     (such as fee simple, tenancy by the entireties, or
                                                                                Who has an Interest In the property? Check one    a life estate). If known.
                                                                                      M Debtor 1 only
        Riverside                                                                     □ Debtor 2 only
        County                                                                        □ Debtor 1 and Debtor 2 only                     Check if t his Is community property
                                                                                      □ At least one of the debtors and another        (see instructions)

                                                                                Other information you wish to add about this Item, such as local
                                                                                property Identification number:
                                                                                FMV per Ziliow



 2. Add the dollar value of the portion you own for all of your entries from Part 1, Including any entries for                                                   $448,400.00
       pages you have attached for Part 1. Write that number here                                                                             =>
               Describe Your Vehicles


Do you own, lease, or have legal or equitable Interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report It on Schedule G: Executory Contracts and Unexplred Leases.




Official Form 106A/B                                                                      Schedule A/B: Property                                                               page 1
Software Copyright (c) 1996-2019 Best Case, LLC -www.bestcase.com                                                                                                   Best Case Bankruptcy
            Case 6:19-bk-15260-WJ                          Doc 1 Filed 06/17/19 Entered 06/17/19 14:24:52                                         Desc
Debtor 1          Kimberly A. Winkler
                                                           Main Document    Page 12 of Case
                                                                                       61 number (ifknown)
3. Cars, vans,trucks,tractors,sport utility vehicles, motorcycles

  □ No
  ■ Yes

                                                                                                             Do not deduct secured claims or exemptions. Put
  3.1    Make:       Ford                                   Who has an interest in the property? Check one
                                                                                                             the amount of any secured claims on Schedule D:
         Model:      C-Max                                   H Debtor 1 only                                 Creditors Who Have Claims Secured by Property.

         Year:       2016                                    D Debtor 2 only                                 Current value of the             Current value of the
         Approximate mileage:                   55K          □ Debtor 1 and Debtor 2 only                    entire property?                 portion you own?
         Other Information:                                  n At least one of the debtors and another
         FMV per KBB
                                                             □ Check if this is community property                  $11,998.00                            $11,998.00
                                                                   (see instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

  ■ No
  □ Yes



 5 Add the dollar value of the portion you own for ail of your entries from Part 2, including any entries for                                         $11,998.00
   .pages you have attached for Part 2. Write that number here                                                =>

          I Describe Your Personal and Household Items
                                                                                                                                        Current value of the
 Do you own or have any legal or equitable interest in any of the following items?
                                                                                                                                            portion you own?
                                                                                                                                            Do not deduct secured
                                                                                                                                        claims or exemptions.
6. Household goods and furnishings
    Examples: Major appliances, furniture, linens, china, kitchenware
    □ No
    ■ Yes. Describe

                                   Household goods and furnishings                                                                                            $800.00



7. Electronics                                                                                                                  „       .         ,   ^          .
    Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
                   including cell phones, cameras, media players, games
    ■ No
    □ Yes. Describe

8. Coiiectibies of value                                                                                                            ^         ^           ^
    Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, com, or baseball card collections;
                   other collections, memorabilia, collectibles
    ■ No
    □ Yes. Describe

    Equipment for sports and hobbies
    Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
                   musical instruments

    ■ No
    □ Yes. Describe

10. Firearms
        Examples: Pistols, rifles, shotguns, ammunition, and related equipment
    ■ No
    □ Yes. Describe




Official Form 106A/B                                                      Schedule A/B: Property                                                                 page?
                                                                                                                                                      Best Case Bankruptcy
Software Copyright (c) 1996-2019 Best Case, LLC-www.bestcase.com
            Case 6:19-bk-15260-WJ                           Doc 1 Filed 06/17/19 Entered 06/17/19 14:24:52                            Desc
                                                            Main Document    Page 13 of Case
                                                                                        61 number (ifknown)
Debtor 1       Kimberly A. Winkler

11. Clothes
     Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
   ■ No
   □ Yes. Describe

12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
   □ No
   ■ Yes. Describe

                                   Jewelry                                                                                                         $175.00



                                   Misc. Jewelry                                                                                                   $200.00


13. Non-farm animals
     Examples: Dogs, cats, birds, horses
   ■ No
   □ Yes. Describe

14. Any other personal and household Items you did not already list, including any health aids you did not list
   ■ No
   □ Yes. Give specific information


 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached                           $1,175.00
        for Part 3. Write that number here



           Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                    Current value of the
                                                                                                                                portion you own?
                                                                                                                                Do not deduct secured
                                                                                                                                claims or exemptions.

16. Cash
     Examples: Money you have in your waiiet, in your home, in a safe deposit box, and on hand when you file your petition
   ■ No
   □ Yes

17. Deposits of money                                                                                     .    .   .                           •    i
     Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                   institutions. If you have multiple accounts with the same institution, list each.
   □ No
    ■                                                                      Institution name:
        Yes



                                     17.1.                                 Cabrillo Credit Union #208                                                    $6.04



                                     17.2.     Checking                    Chase Checking Account #4136                                                 $61.10



                                     17.3.     Savings                     Chase Savings Account #1812                                                   $0.00



18. Bonds, mutual funds, or publicly traded stocks
      Examples: Bond funds, investment accounts with brokerage firms, money market accounts
    ■ No
    □ Yes..                                  Institution or issuer name:




                                                                                                                                                         page 3
Official Form 106A/B                                                Schedule A/B: Property
                                                                                                                                          Best Case Bankruptcy
Software Copyright (c) 1996-2019 Best Case, LLC -www.bestcase.com
             Case 6:19-bk-15260-WJ                            Doc 1 Filed 06/17/19 Entered 06/17/19 14:24:52                                Desc
Debtor 1        Kimberlv A. Winkler
                                                              Main Document    Page 14 of Case
                                                                                          61 number (ifftoown;

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses,inciuding an interest in an LLC, partnership, and
     joint venture
   ■ No
    □ Yes. Give specific information about them
                                 Name of entity:                                                            % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable instruments
      Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
      Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
    ■ No
    □ Yes. Give specific information about them
                                         issuer name:


21. Retirement or pension accounts
      Examples: interests in IRA, ERISA, Keogh, 401 (k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
    □ No
    H Yes. List each account separately.
                                      Type of account:                   Institution name:

                                                                         Retirement Account                                                        $5,628.00

22. Security deposits and prepayments
      Your share of all unused deposits you have made so that you may continue service or use from a company
      Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
    ■ No
    □ Yes                                                                Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
    ■ No
    □ Yes                        Issuer name and description.

24 Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
     26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
    ■ No
    □ Yes                        Institution name and description. Separately file the records of any interests.11 U.S.C. § 521 (c):
25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisabie for your benefit
    ■ No
    □ Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
      Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
     ■ No
    □ Yes. Give specific information about them...

27. Licenses, franchises, and other general intangibles
      Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
     ■ No
     □ Yes. Give specific information about them...

 Money or property owed to you?                                                                                                        Current value of the
                             ■                                                                                                         portion you own?
                                                                                                                                       Do not deduct secured
                                                                                                                                       claims or exemptions.

28. Tax refunds owed to you
   □ No
     ■ Yes. Give specific information about them, including whether you already filed the returns and the tax years



                                                          2018 Tax Refund                                                                           $6,000.00



 Official Form 106A/B                                                 Schedule A/B: Property                                                             paQ© 4
 Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Bankruptcy
             Case 6:19-bk-15260-WJ                            Doc 1 Filed 06/17/19 Entered 06/17/19 14:24:52                                Desc
                                                              Main Document    Page 15 of 61
Debtor 1        Kimberlv A. Winkler                                                      Case number (ifknown)
29. Family support
     Examples:Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
   ■ No
   □ Yes. Give specific information


30. Other amounts someone owes you                                                                                                      «   • • r.
     Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers' compensation. Social Security
                    benefits; unpaid loans you made to someone else
    ■ No
    □ Yes. Give specific information..

31. Interests In Insurance policies
      Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance
    ■ No
    □ Yes. Name the insurance company of each policy and list its value.
                                         Company name:                                         Beneficiary:                            Surrender or refund
                                                                                                                                       value:


32. Any Interest In property that Is due you from someone who has died
      If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
      someone has died.
    ■ No
    □ Yes. Give specific information..

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
      Examples: Accidents, employment disputes, insurance claims, or rights to sue
    ■ No
    □ Yes. Describe each claim

34. Other contingent and unliquidated claims of every nature, Including counterclaims of the debtor and rights to set off claims
    ■ No
    □ Yes. Describe each claim

35. Any financial assets you did not already list
    ■ No
    □ Yes. Give specific information..

 36. Add the dollar value of all of your entries from Part 4, Including any entries for pages you have attached                                 $11,695.14
       for Part 4. Write that number here


BBd Describe Any Business-Related Property You Own or Have an Interest In. List any real estate In Part 1.
37. Do you own or have any legal or equitable interest In any business-related property?
   H No. Go to Part 6.
   □ Yes. Go to line 38.



           Describe Any Farm- and Commercial FIshlng-Related Property You Own or Have an Interest In.
           If you own or have an interest in farmland, list it in Part 1.

46. Do you own or have any legal or equitable Interest In any farm- or commercial fishing-related property?
       ■ No. Go to Part 7.
       □ Yes. Go to line 47.


                I Describe All Property You Own or Have an Interest In That You Did Not List Above
 53. Do you have other property of any kind you did not already list?
       Examples: Season tickets, country club membership
     ■ No
     □ Yes. Give specific information

 Official Form 106A/B                                                 Schedule A/B: Property                                                                PaQ® ^
 Software Copyright (c) 1996-2019 Best Case. LLC - www.bestcase.com                                                                                       bankruptcy
           Case 6:19-bk-15260-WJ                           Doc 1 Filed 06/17/19 Entered 06/17/19 14:24:52                          Desc
                                                           Main Document    Page 16 of Case
                                                                                       61 number (ifknown)
Debtor 1      Kitnberly A. Winkler

54. Add the dollar value of all of your entries from Part 7. Write that number here                                                       $0.00


             List the Totals of Each Part of this Form


55. Part 1: Total real estate, line 2                                                                                               $448,400.00
56. Part 2: Total vehicles, line 5                                                 $11.998.00
57. Part 3: Total personal and household Items, line 15                              $1.175.00
58. Part 4: Total financial assets, line 36                                         $11.695.14
59. Part 5: Total business-related property, line 45                                        $0.00
60. Part 6: Total farm- and fishing-related property, line 52                               $0.00
61. Part 7: Total other property not listed, line 54                                        $0.00

62. Total personal property. Add lines 56 through 61...                             $24.868.14      Copy personal property total       $24.868.14


63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                   $473,268.14




                                                                   Schedule A/B: Property                                                       page 6
Official Form 106A/B
                                                                                                                                     Best Case Bankruptcy
Software Copyright(c)1996-2019 Best Case, LLC - www.bestcase.com
              Case 6:19-bk-15260-WJ                         Doc 1 Filed 06/17/19 Entered 06/17/19 14:24:52                              Desc
                                                            Main Document    Page 17 of 61
Fill in this information to identify your case:

Debtor 1                Kimberly A. Winkler
                        First Name                        Middle Name             Last Name

Debtor 2
(Spouse If, filing)     First Name                        Middle Name             Last Name


United States Bankruptcy Court for the:             CENTRAL DISTRICT OF CALIFORNIA

Case number
(if known)                                                                                                                    □ Check if this is an
                                                                                                                                amended filing


Official Form 106C
Schedule C; The Property You Claim as Exempt                                                                                                          4/19


Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each Item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so Is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited In dollar amount. However, If you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property Is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.
BBHB Identify the Property You Claim as Exempt
 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
      H You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
      □ You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)
 2. For any property you list on Schedule A/B that you claim as exempt, fill In the Information below.




      42068 Number Dr Temecula, CA                                  $448,400.00                         $100,000.00      C.C.P. § 704.730
      92591 Riverside County
      FMV per Ziilow                                                              n   100% of feir market value, up to
      Line from Schedule A/B: 1.1                                                     any applicable statutory limit

      Househoid goods and furnishings                                                                        $800.00     C.C.P. § 704.020
                                                                        $800.00   ■
      Line from Schedule A/B: 6.1
                                                                                  □   100% of fair market value, up to
                                                                                      any applicable statutory limit

      Jeweiry                                                                                                $175.00     C.C.P. § 704.040
                                                                        $175.00   ■
      Line from Schedule A/B: 12.1
                                                                                  □   100% of fair market value, up to
                                                                                      any applicable statutory limit

      Misc. Jeweiry                                                                                          $200.00     C.C.P. § 704.040
                                                                        $200.00   ■
      Line from Schedule A/B: 12.2
                                                                                  □   100% of feir market value, up to
                                                                                      any applicable statutory limit

      Cabriiio Credit Union #208                                                                                $6.04    C.C.P. § 704.070
                                                                          $6.04   ■
      Line from Schedule A/B: 17.1
                                                                                  □   100% of fair market value, up to
                                                                                      any applicable statutory limit




Official Form 106C                                     Schedule 0: The Property You Claim as Exempt                                               page 1 of 2
                                                                                                                                            Best Case Bankruptcy
Software Copyright (c) 1996-2019 Best Case, LLC -www.bestcase.com
            Case 6:19-bk-15260-WJ                          Doc 1 Filed 06/17/19 Entered 06/17/19 14:24:52                             Desc
                                                           Main Document    Page 18Case
                                                                                    of number
                                                                                        61 (If known)
Debtor 1    Kimberly A. WInkler




    Checking: Chase Checking Account                                 $61.10                                $61.10     C.C.P.§ 704.070
    #4136
    Line from Schedule A/B: 17.2                                                   100% of fair market value, up to
                                                                                   any applicable statutory limit

    Savings: Chase Savings Account                                    $0.00                                  $0.00    C.c.p.§ 704.070
    #1812
    Line from Schedule A/B: 17.3                                               □   100% of fair market value, up to
                                                                                   any applicable statutory limit

     Retirement Account                                            $5,628.00                            $5,628.00      C-C P- § 704.115(a)(1) & (2),
     Line from Schedule A/B: 21.1                                                                                      (b)
                                                                               n   100% of fair market value, up to
                                                                                   any applicable statutory limit


3. Are you claiming a homestead exemption of more than $170,350?
     (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
     ■     No

     □ Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
           □      No
           □      Yes




Official Form 106C                                    Schedule C: The Property You Claim as Exempt                                             page 2 of 2
                                                                                                                                         Best Case Bankruptcy
Software Copyright (c) 1996-2019 Best Case, LLC-www.bestcase.com
               Case 6:19-bk-15260-WJ                          Doc 1 Filed 06/17/19 Entered 06/17/19 14:24:52                                              Desc
                                                              Main Document    Page 19 of 61
Fill in this information to identify your case:

Debtor 1                   Kimberly A. Winkler
                           First Name                      Middle Name                       Last Name

Debtor 2
(Spouse if, filing)        First Name                      Middle Name                       Last Name


United States Bankruptcy Court for the:             CENTRAL DISTRICT OF CALIFORNIA

Case number
(if known)                                                                                                                                     □ Check If this Is an
                                                                                                                                                 amended filing


Official Form 106D
Schedule P: Creditors Who Have Claims Secured by Property                                                                                                            12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct Information. If more space
Is needed, copy the Additional Page, fill It out, number the entries, and attach It to this form. On the top of any additional pages, write your name and case
number (If known).
1. Do any creditors have claims secured by your property?
       □ No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
       ■ Yes. Fill in all of the information below.
              I List All Secured Claims
                                                                                                             Column A               Column B               Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
                                                                                                             Amount of claim        Value of coliateral    Unsecured
for each claim. If more than one creditor has a particular clainr), list the other creditors.in Part 2. As
                                                                                                             Do not deduct the      that supports this     portion
 much as possible, list the claims In alphabetical order according to the creditor's name.
                                                                                                             value of collateral.   ciaim                  If any

 2.1     Ford Motor Credit Comp                   Describe the property that secures the claim:                  $27,352.00                 $11,998.00        $15,354.00
         Creditor's Name                          2016 Ford C-Max 55K miles
                                                  FMV per KBB
                                                  As of the date you fiie, the claim is: Check all that
         Pob 542000                               apply.
         Omaha, NE 68154                          n Contingent
         Number, Street, City, State & Zip Code   □ Unliquidated
                                                  □ Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.

 H Debtor 1 only                                  □ An agreement you made (such as mortgage or secured
                                                       car loan)
 n Debtor 2 only
 n Debtor 1 and Debtor 2 only                     D Statutory lien (such as tax lien, mechanic's lien)
 □ At least one of the debtors and another        □ Judgment lien from a lawsuit
 n Check if this claim relates to a               □ Other (including a right to offset)
       community debt

                                 Opened
 Date debt was incurred          10/23/16                  Last 4 digits of account number         9293




                                                                                                                                                                    page 1 of 2
Official Form 106D                                Schedule D: Creditors Who Have Claims Secured by Property
                                                                                                                                                            Best Case Bankruptcy
Software Copyright (c) 1996-2019 Best Case. LLC-www.bestcase.com
            Case 6:19-bk-15260-WJ                            Doc 1 Filed 06/17/19 Entered 06/17/19 14:24:52                                         Desc
                                                             Main Document    Page 20 of 61
Debtor 1 Kimberly A. Winkler                                                                              Case number (if known)
             First Name                  Middle Name                     Last Name



2.2    Home Point Financial C                     Describe the property that secures the claim:                 $409.288.00           $448.400.00              $0.00
       Creditor's Name                            42068 Number Dr Temecula, CA
                                                  92591 Riverside County
                                                  FMVperZiliow
       11511 Luna Rd Ste 300
                                                  As of the date you file, the claim is: Check all that
       Farmers Branch, TX                         apply.
       75234                                      □ Contingent
       Number, Street, City, State & Zip Code     □ Unliquidated
                                                  □ Disputed
Who owes the debt? Check one.                     Nature of lien. Check aii that apply.

H Debtor 1 only                                   □ An agreement you made (such as mortgage or secured
                                                       car loan)
n Debtor 2 only
n Debtor 1 and Debtor 2 only                      n Statutory lien (such as tax iien, mechanic's lien)
n At least one of the debtors and another         □ Judgment lien from a lawsuit
□ Check If this claim relates to a                □ Other (including a right to offset)
      community debt

                               Opened
                               08/18 Last
                               Active
Date debt was incurred         1 /08/19                    Last 4 digits of account number        9957


  Add the dollar value of your entries In Column A on this page. Write that number here:                                $436,640.00
  If this is the last page of your form, add the dollar value totals from all pages.                                    $436,640.00
  Write that number here:

           I List Others to Be Notified for a Debt That You Already Listed
Use this page only If you have others to be notified about your bankriiptcy for a debt that you already listed In Part 1. For example, if a collection agency is
tivlnq to collect from you for a debt you owe to someone else, list the creditor In Part 1, and then list the collection agency here. Similarly, If you have more
than one creditor ifor any pf the debts that you listed In Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
debts in Part 1, do not fHl out or submit this page.




                                                                                                                                                             page 2 of2
Official Form 106D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property
                                                                                                                                                       Best Case Bankruptcy
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com
              Case 6:19-bk-15260-WJ                         Doc 1 Filed 06/17/19 Entered 06/17/19 14:24:52                                                     Desc
                                                            Main Document    Page 21 of 61
Fill in this information to identify your case:

Debtor 1                  Kimberly A. Winkler
                         First Name                       Middle Name                       Last Name

Debtor 2
(Spouse if, filing)      First Name                       Middle Name                       Last Name


United States Bankruptcy Court for the:             CENTRAL DISTRICT OF CALIFORNIA

Case number
(if known)                                                                                                                                        □ Check If this Is an
                                                                                                                                                    amended filing


Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result In a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not Include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill It out, number the entries In the boxes on the
left. Attach the Continuation Page to this page. If you have no Information to report In a Part, do not file that Part. On the top of any additional pages, write your
name and case number (If known).
              I List All of Your PRIORITY Unsecured Claims
 1. Do any creditors have priority unsecured claims against you?
      ■ No. Go to Part 2.
      □ Yes.
              I List All of Your NONPRIORITY Unsecured Claims
 3. Do any creditors have nonpriority unsecured claims against you?
      □ No. You have nothing to report in this part. Submit this form to the court with your other schedules.

      ■ Yes.
 4. List all of your nonpriority unsecured claims In the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
    unsecured claim, list the creditor separately for each claim. For each claim listed, Identify what type of claim it Is. Do not list claims already Included in Part 1. If more
    than one creditor holds a particular claim, list the other creditors In Part 3.lf you have more than three nonpriority unsecured claims fill out the Continuation Page of
      Part2.
                                                                                                                                                           Total claim

                                                                    Last 4 digits of account number         3890                                                       $1,848.00
[±l1         Best Buy/cbna
             Nonpriority Creditor's Name
                                                                                                            Opened 09/18 Last Active
             Po Box 6497                                            When was the debt Incurred?             2/16/19
             Sioux Falls, SO 57117
             Number Street City State Zip Code                      As of the date you file, the claim Is: Check all that apply
             Who Incurred the debt? Check one.

             ■ Debtor 1 only                                        □ Contingent
             □ Debtor 2 only                                        □ Unliquidated
             □ Debtor 1 and Debtor 2 only                           □ Disputed
             D At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

             n Check If this claim Is for a community               □ Student loans
             debt                                                   □ Obligations arising out of a separation agreement or divorce that you did not
             Is the claim subject to offset?                        report as priority claims

             ■ No                                                   □ Debts to pension or profit-sharing plans, and other similar debts
             □ Yes                                                  ■ other. Specify Charge Account




                                                                                                                                                                           Page 1 of 6
Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims
                                                                                                                                                                   Best Case Bankruptcy
Software Copyright (c) 1998-2019 Best Case, LLC - www.bestcase.com                                   44011
           Case 6:19-bk-15260-WJ                            Doc 1 Filed 06/17/19 Entered 06/17/19 14:24:52                                             Desc
                                                            Main Document    PageCase
                                                                                  22 number
                                                                                      of 61 (if known)
Debtor 1 Kimberiy A. Winkler

                                                                    Last 4 digits of account number       0711                                           $14,637.00
ED       Best Egg/sst
         Nonpriority Creditor's Name
                                                                                                          Opened 01/17 Last Active
         4315 Pickett Rd                                            When was the debt incurred?           12/27/18
         Saint Joseph, MO 64503
         Number Street City State Zip Code                          As of the date you fiie, the ciaim is: Check all that apply
         Who incurred the debt? Check one.

         H Debtor 1 only                                            D Contingent
         n Debtor 2 only                                            □ Unliquidated
         n Debtor 1 and Debtor 2 only                               n Disputed
         n At least one of the debtors and another                  Type of NONPRIORITY unsecured ciaim:

          □ Check if this ciaim is for a community
                                                                    D student loans
         debt                                                       D Obligations arising out of a separation agreement or divorce that you did not
          is the ciaim subject to offset?                           report as priority claims

          ■ No                                                      D Debts to pension or profit-sharing plans, and other similar debts
          □ Yes                                                     H other. Specify Unsecured

ED        Cabriiio Credit Union
          Nonpriority Creditor's Name
                                                                    Last 4 digits of account number       0010                                                $853.00

                                                                                                          Opened 08/13 Last Active
          10075 Carroii Canyon Rd                                   When was the debt incurred?           2/28/19
          San Diego, CA 92131
          Number Street City State Zip Code                         As of the date you fiie, the ciaim is: Check all that apply
          Who incurred the debt? Check one.

          H Debtor 1 only                                           □ Contingent
          D Debtor 2 only                                           □ Unliquidated
          □ Debtor 1 and Debtor 2 only                              n Disputed
          □ At least one of the debtors and another                 Type of NONPRiORiTY unsecured ciaim:
                                                                    n student loans
          n Check if this claim is for a community
          debt                                                      n Obligations arising out of a separation agreement or divorce that you did not
          is the ciaim subject to offset?                           report as priority claims

          ■ No                                                      CH Debts to pension or profit-sharing plans, and other similar debts
          □ Yes                                                     H other. Specify Credit Card

4.4       Capital One Bank Usa N                                    Last 4 digits of account number       4134                                             $1,150.00
          Nonpriority Creditor's Name
                                                                                                           Opened 01/11 Last Active
          Po Box 30281                                              When was the debt incurred?            1/18/19
          Salt Lake City, UT 84130
          Number Street City State Zip Code                         As of the date you file, the ciaim is: Check all that apply
          Who incurred the debt? Check one.

          H Debtor 1 only                                           □ Contingent
          n Debtor 2 only                                           □ Unliquidated
          □ Debtor 1 and Debtor 2 only                              □ Disputed
          D At least one of the debtors and another                 Type of NONPRiORiTY unsecured ciaim:

          n Check if this ciaim is for a community                   □ Student loans
          debt                                                       Q Obligations arising out of a separation agreement or divorce that you did not
          is the ciaim subject to offset?                           report as priority claims

          ■ No                                                       D Debts to pension or profit-sharing plans, and other similar debts
          □ Yes                                                      H Other. Specify Credit Card




                                                                                                                                                               Page 2 of 6
Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims
                                                                                                                                                        Best Case Bankruptcy
Software Copyright (c) 1996-2019 Best Case, LLC -www.bestcase.com
            Case 6:19-bk-15260-WJ                            Doc 1 Filed 06/17/19 Entered 06/17/19 14:24:52                                             Desc
                                                             Main Document    PageCase
                                                                                   23 number
                                                                                       of 61 (if known)
Debtor 1 Kimberiy A. Winkler

ED       Comenitycb/iddeal
         Nonprlority Creditor's Name
                                                                     Last 4 digits of account number       2005                                            $1,350.00

                                                                                                           Opened 12/17 Last Active
         Po Box 182120                                               When was the debt incurred?           1/03/19
         Columbus, OH 43218
         Number Street City State Zip Code                           As of the date you file, the ciaim is: Check all that apply
         Who incurred the debt? Check one.

         H Debtor 1 oniy                                             D Contingent
          □ Debtor 2 oniy                                            □ Unliquidated
          D Debtor 1 and Debtor 2 only                               D Disputed
          n At ieast one of the debtors and another                  Type of NONPRiORiTY unsecured ciaim:

          □ Check if this ciaim is for a community                   n student loans
          debt                                                       d Obligations arising out of a separation agreement or divorce that you did not
          Is the ciaim subject to offset?                            report as priority claims

          ■ No                                                       d Debts to pension or profit-sharing plans, and other similar debts
          □ Yes                                                      H other. Specify Charge Account

4.6       Comenltycb/overstock                                       Last 4 digits of account number       5642                                             $3,530.00
          Nonpriority Creditor's Name
                                                                                                           Opened 06/17 Last Active
          Po Box 182120                                              When was the debt incurred?           12/22/18
          Columbus, OH 43218
          Number Street City State Zip Code                          As of the date you fiie, the ciaim is: Check all that apply
          Who incurred the debt? Check one.

          H Debtor 1 only                                            d Contingent
          d Debtor 2 only                                            d Unliquidated
          d Debtor 1 and Debtor 2 only                               d Disputed
          d At least one of the debtors and another                  Type of NONPRiORiTY unsecured ciaim:
                                                                     d Student loans
          d Check if this ciaim is for a community
          debt                                                       d Obligations arising out of a separation agreement or divorce that you did not
          is the ciaim subject to offset?                            report as priority claims

          ■ no                                                       d Debts to pension or profit-sharing plans, and other similar debts
          d Yes                                                      ■ other. Specify Charge Account

14.7 I Credit One Bank Na                                            Last 4 digits of account number        1770                                            $2,480.00
          N onpriority Creditor's Name
                                                                                                            Opened 04/12 Last Active
          Po Box 98872                                               When was the debt incurred?            1 /18/19
          Las Vegas, NV 89193
          Number Street City State Zip Code                          As of the date you file, the ciaim is: Check all that apply
          Who incurred the debt? Check one.

          ■ Debtor 1 only                                            d Contingent
          d Debtor 2 only                                            d Unliquidated
          d Debtor 1 and Debtor 2 only                               d Disputed
          d At least one of the debtors and another                  Type of NONPRiORiTY unsecured claim:
                                                                      d Student loans
          d Check if this ciaim is for a community
          debt                                                        d Obligations arising out of a separation agreement or divorce that you did not
          is the ciaim subject to offset?                            report as priority claims

          ■ No                                                        d Debts to pension or profit-sharing plans, and other similar debts
          d Yes                                                       ■ Other. Specify Credit Card




                                                                                                                                                                Page 3 of 6
Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims
                                                                                                                                                         Best Case Bankruptcy
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com
            Case 6:19-bk-15260-WJ                           Doc 1 Filed 06/17/19 Entered 06/17/19 14:24:52                                             Desc
                                                            Main Document    PageCase
                                                                                  24 number
                                                                                      of 61(if known)
Debtor 1     Kimberly A. Winkier

4.8      Fed Loan Serv                                              Last4 digits of account number       0001                                            $52,148,00
         Nonprlorlty Creditor's Name
                                                                                                          Opened 09/14 Last Active
         Po Box 60610                                               When was the debt incurred?           12/20/18
         Harrisburg, PA 17106
         Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
         Who incurred the debt? Check one.

         B Debtor 1 only                                            D Contingent
         □ Debtor 2 only                                            □ Unliquidated
           n Debtor 1 and Debtor 2 only                             □ Disputed
                                                                    Type of NONPRIORiTY unsecured claim:
           □ At least one of the debtors and another
                                                                    H student loans
           □ Check if this claim is for a community
         debt                                                       n Obligations arising out of a separation agreement or divorce that you did not
         Is the claim subject to offset?                            report as priority claims

           ■ No                                                     D Debts to pension or profit-sharing plans, and other similar debts
           □ Yes                                                    n Other. Specify
                                                                                          Educational

4.9        Kohls/capone                                             Last 4 digits of account number       4020                                             $1,314.00
           Nonpriority Creditor's Name
                                                                                                          Opened 12/12 Last Active
           N56 W17000 Ridgewood Dr                                  When was the debt incurred?           12/24/18
           Menomonee Falls, W! 53051
           Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

           H Debtor 1 only                                          n Contingent
           D Debtor 2 only                                          D Unliquidated
           n Debtor 1 and Debtor 2 only                             □ Disputed
                                                                    Type of NONPRIORiTY unsecured claim:
           n At least one of the debtors and another
                                                                    D student loans
           □ Check if this claim is for a community
           debt                                                     D Obligations arising out of a separation agreement or divorce that you did not
           is the claim subject to offset?                          report as priority claims

           ■ No                                                     n Debts to pension or profit-sharing plans, and other similar debts
           □ Yes                                                    ■ other. Specify Charge Account

4.1
           Loandepot                                                Last 4 digits of account number        3472                                           $11,889.00
0
           Nonpriority Creditor's Name
                                                                                                           Opened 3/13/18 Last Active
           26642 Towne Center Dr                                    When was the debt incurred?            1/18/19
           Foothill Ranch, CA 92610
           Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

           B Debtor 1 only                                           □ Contingent
           □ Debtor 2 only                                           □ Unliquidated
           n Debtor 1 and Debtor 2 only                              □ Disputed
                                                                    Type of NONPRIORITY unsecured claim:
           n At least one of the debtors and another
                                                                     D student loans
           □ Check if this claim is for a community
           debt                                                      n Obligations arising out of a separation agreement or divorce that you did not
           is the claim subject to offset?                           report as priority claims

           ■ no                                                      Q Debts to pension or profit-sharing plans, and other similar debts
           D Yes                                                     H other. Specify Unsecured




                                                                                                                                                               Page 4 of 6
Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims
                                                                                                                                                        Best Case Bankruptcy
Software Copyright (c) 1996-2019 Best Case, LLC -www.bestcase.com
            Case 6:19-bk-15260-WJ                           Doc 1 Filed 06/17/19 Entered 06/17/19 14:24:52                                             Desc
                                                            Main Document    PageCase
                                                                                  25 number
                                                                                      of 61 (if known)
Debtor 1     Kimberly A. Winkler

4.1
           Mercury Card/fb&t/tsys                                   Last 4 digits of account number 3144                                                   $6,336.00
1
           Nonpriority Creditor's Name
                                                                                                          Opened10/13 Last Active
          Po Box 84064                                              When was the debt incurred?           1/24/19
          Columbus, GA 31908
           Number Street City State Zip Code                        As of the date you fiie, the ciaim is: Check all that apply
          Who incurred the debt? Check one.

           H Debtor 1 only                                          □ Contingent
          D Debtor 2 only                                           □ Unliquidated
          n Debtor 1 and Debtor 2 only                              D Disputed
           □ At least one of the debtors and another                Type of NONPRiORilY unsecured ciaim:
                                                                    □ Student loans
           □ Check if this ciaim is for a community
           debt                                                     in Obligations arising out of a separation agreement or divorce that you did not
           is the ciaim subject to offset?                          report as priority claims

           ■ no                                                     n Debts to pension or profit-sharing plans, and other similar debts
           D Yes                                                    H other. Specify Credit Card

4.1                                                                                                                                                        $2,166.00
2          Syncb/walmart                                            Last 4 digits of account number       1965
           Nonpriority Creditor's Name
                                                                                                          Opened 11/15 Last Active
           Po Box 965024                                            When was the debt incurred?           1/22/19
           Orlando, FL 32896
           Number Street City State Zip Code                        As of the date you fiie, the ciaim is: Check all that apply
           Who incurred the debt? Check one.

           H Debtor 1 only                                          D Contingent
           n Debtor 2 only                                          D Unliquidated
           □ Debtor 1 and Debtor 2 only                             □ Disputed
           □ At least one of the debtors and another                Type of NONPRiORiTY unsecured ciaim:
                                                                    □ Student loans
           □ Check if this ciaim is for a community
           debt                                                     n Obligations arising out of a separation agreement or divorce that you did not
           is the ciaim subject to offset?                          report as priority claims

           ■ no                                                     D Debts to pension or profit-sharing plans, and other similar debts
           □ Yes                                                    H other. Specify Charge Account

             I List Others to Be Notified About a Debt That You Already Listed
5. Use this page oniy if you have others to be notified about your bankruptcy, for a debt that you aiready iisted in Parts 1 or 2. For exampie, if a coiiection agency
   is trying to coiiect from you for a debt you owe to someone eise, iist the originai creditor in Parts 1 or 2, then iist the coiiection agency here. Simiiariy, if you
   have more than one creditor for any of the debts that you iisted in Parts 1 or 2, iist the additionai creditors here, if you do not have additionai persons to be
    notified for any debts in Parts 1 or 2, do not fiii out or submit this page.

             I Add the Amounts for Each Type of Unsecured Ciaim
6. Totai the amounts of certain types of unsecured ciaims. This information is for statisticai reporting purposes oniy. 28 U.S.C. §159. Add the amounts for each
    type of unsecured ciaim.
                                                                                                                                  Totai Ciaim

                        6a.   Domestic support obligations                                                 6a.                                  0.00
          Totai
        ciaims
    from Part 1         6b.   Taxes and certain other debts you owe the govemment                          6b.                                  0.00
                        6c.   Ciaims for death or personal injury while you were intoxicated               6c.                                  0.00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.      6d.                                  0.00


                        6e.   Totai Priority. Add lines 6a through 6d.                                     6e.                                  0.00


                                                                                                                                  Total Claim
                        6f.   Student loans                                                                6f.                             52,148.00
          Total
        ciaims
    from Part 2         6g.   Obligations arising out of a separation agreement or divorce that                                                 0.00
                              you did not report as priority ciaims
                                                                                                                                                               Page 5 of 6
Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Ciaims
                                                                                                                                                        Best Case Bankruptcy
Software Copyright (c) 1996-2019 Best Case, LLC -www.bestcase.com
           Case 6:19-bk-15260-WJ                           Doc 1 Filed 06/17/19 Entered 06/17/19 14:24:52                 Desc
Debtor 1 Kimberiy A. Winkler
                                                           Main Document    PageCase
                                                                                 26 of  61
                                                                                     number (if known)

                     6h. Debts to pension or profit-sharing plans, and other similar debts      6h.       $       0.00
                     6i. Other. Add all other nonpricrity unsecured claims. VWIte that amount   61.
                                                                                                              47,553.00
                           here.


                     6j.   Total Nonprlorlty. Add lines 6f through 61.                                        99,701.00




                                                                                                                                   Page 6 of6
Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims
                                                                                                                            Best Case Bankruptcy
Software Copyright(c) 1996-2019 Best Case, LLC -www.bestcase.com
                Case 6:19-bk-15260-WJ                          Doc 1 Filed 06/17/19 Entered 06/17/19 14:24:52                                 Desc
                                                               Main Document    Page 27 of 61
Fill in this information to identify your case;

Debtor 1                   Kimberly A. Winkler
                           First Name                        Middle Name               Last Name

Debtor 2
(Spouse If, filing)        First Name                        Middle Name               Last Name


United States Bankruptcy Court for the:                CENTRAL DISTRiCT OF CALIFORNIA

Case number
(if known)                                                                                                                          □ Check If this Is an
                                                                                                                                      amended filing



Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                       12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
Information. If more space Is needed, copy the additional page, fill It out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (If known).

1.         Do you have any executory contracts or unexpired leases?
           ■ No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
           □ Yes. Fill In all of the Information below even If the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).

2.         List separately each person or company with whom you have the contract or lease. Then state what each contract or lease Is for (for
           example, rent, vehicle lease, cell phone). See the Instructions for this form in the Instruction booklet for more examples of executory contracts
           and unexpired leases.


            Person or company with whom you have the contract or                          State what the contract or lease Is for
                           Name, Number, Street, City, State and ZIP Code
     2.1
             Name



             Number      Street


             City                                    State                  ZIP Code

     2.2
             Name



              Number     Street


             City                                    State                  ZIP Code

     2.3
              Name



              Number     Street


              City                                   State                  ZIP Code

     2.4
              Name



              Number     Street


              City                                   State                  ZIP Code

     2.5
              Name



              Number      Street


              City                                   State                  ZIP Code




Official Form 106G                                  Schedule G: Executory Contracts and Unexpired Leases                                                   Page 1 of 1
                                                                                                                                                     Best Case Bankruptcy
Software Copyright (c) 1996-2019 Best Case, LLC-www.bestcase.com
              Case 6:19-bk-15260-WJ                                Doc 1 Filed 06/17/19 Entered 06/17/19 14:24:52                        Desc
                                                                   Main Document    Page 28 of 61
Fill in this information to identify your case:

Debtor 1                    Kimberiy A. Winkler
                            First Name                            Middle Name        Last Name

Debtor 2
(Spouse if, filing)         First Name                            Middle Name        Last Name


United States Bankruptcy Court for the:                  CENTRAL DISTRICT OF CALIFORNIA

Case number
(if known)                                                                                                                    □ Check if this is an
                                                                                                                                amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                          12/15


Codebtors are people or entitles who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
people are filing together, both are equally responsible for supplying correct Information. If more space Is needed, copy the Additional Page,
fill It out, and number the entries In the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (If known). Answer every question.

       1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

      ■ No
      □ Yes

       2. Within the last 8 years, have you lived In a community property state or territory? {Community property states and territories include
      Arizona, Califomia, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

      □ No. Go to line 3.
      ■ Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

                ■ No
                □ Yes.


                       In which community state or territory did you live?           -NONE-         . Fill in the name and current address of that person.


                       Name of your spouse, former spouse, or legal equivalent
                       Number, Street, City, State & Zip Code

   3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor If your spouse Is filing with you. List the person shovvn
      In line 2 again as a codebtor only If that person Is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
      Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill
       out Column 2.

                Column 1: Your codebtor                                                              Column 2: The creditor to whom you owe the debt
                Name, Number, Street, City, State and ZIP Code                                       Check all schedules that apply:

     3.1                                                                                             □ Schedule D, line
                Name                                                                                 □ Schedule E/F, line
                                                                                                     □ Schedule G, line _
                Number             Street

                City                                      State                       ZIP Code




     3.2                                                                                             □ Scheduie D, line
                Name                                                                                 □ Scheduie E/F, iine
                                                                                                     □ Scheduie G, iine .

                Number             Street
                City                                      State                       ZIP Code




Official Form 106H                                                               Schedule H: Your Codebtors                                      Page 1 of 1
                                                                                                                                             Best Case Bankruptcy
Software Copyright (c) 1996-2019 Best Case, LLC-www.bestcase.com
              Case 6:19-bk-15260-WJ                  Doc 1 Filed 06/17/19 Entered 06/17/19 14:24:52                                     Desc
                                                     Main Document    Page 29 of 61



Debtor 1                      Kimberly A. Winkler

Debtor 2
(Spouse, if filing)


United States Bankruptcy Court for the: CENTRAL DISTRICT OF CALIFORNIA

Case number                                                                                             Check If this Is:
(If known)                                                                                              □ An amended filing
                                                                                                        □ A supplement showing postpetltion chapter
                                                                                                            13 Income as of the following date:

Official Forrn 1061                                                                                         mm / dd/ yyyy
Schedule I: Your Income
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information, if you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse, if more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.
                      Describe Employment

 1.     Fill in your employment
                                                                    Debtor 1                                   Debtor 2 or non-flling spouse
        information.

        if you have more than one Job,                              B Employed                                 □ Employed
        attach a separate page with          Employment status
                                                                    □ Not employed                             □ Not employed
        Information about additional
        employers.
                                             Occupation             Registered Nurse
        Include part-time, seasonal, or
        self-employed work.                  Employer's name        Sharp Memorial Hospital

        Occupation may Include student       Employer's address     7901 Frost St
        or homemaker. If It applies.                                San Diego, OA 92123

                                             How long employed there?          6 years

                      Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 In the space. Include your non-flling
spouse unless you are separated.

If you or your non-flling spouse have more than one employer, combine the Information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.
                                                                                                      ~For Debtor 1         For Debtor 2 or " '
                                                                                                                            non-filing spouse

        List monthly gross wages, salary, and commissions (before all payroll                              10,945.91        $
 2-     deductions). If not paid monthly, calculate what the monthly wage would be.         2.    $


 3.     Estimate and list monthly overtime pay.                                             3.   +$


 4.     Calculate gross Income. Add line 2 + line 3.                                        4.    $      10,945.91




Official Form 1061                                                      Schedule I: Your Income
            Case 6:19-bk-15260-WJ                   Doc 1 Filed 06/17/19 Entered 06/17/19 14:24:52                                        Desc
                                                    Main Document    Page 30 of 61

Debtor 1    Kimberly A. Winkler                                                                 Case number {ifknown)



                                                                                                      pbtort^g           IfpiiSllj
                                                                                                                         vnpn-T.iiin

     Copy line 4 here                                                                     4.     $      10,945.91        $                 N/A


5.   List ail payroll deductions:
     5a.     Tax, Medicare, and Social Security deductions                                5a.  $          4,118.42        $                N/A
     5b.     Mandatory contributions for retirement plans                                 5b.  $              0.00        $                N/A
     5c.     Voluntary contributions for retirement plans                                 5c.  $               0.00       $                N/A
     5d.     Required repayments of retirement fund loans                                 5d. $                0.00       $                N/A
     5e.     Insurance                                                                    5e.  $              92.00       $                N/A
     5f.     Domestic support obligations                                                 5f.  $               0.00       $                N/A
     5g.     Union dues                                                                   5g. $                0.00       $                N/A
     5h.     Other deductions. Specify: DPLFCHIL                                          5h.+ $               0.89     + $                N/A
             DPLFSPOU                                                                            $             4.33      $                 N/A
             SHRPSAV1                                                                            $            96.29      $                 N/A
             SHRPSAV2                                                                            $          192.60       $                 N/A
             SUPLTD                                                                              $            20.28      $                 N/A
             SUPLIFE                                                                             $            53.04      $                 N/A

     Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.    $         4,577.85       $                 N/A

7.   Calculate total monthly take-home pay. Subtract line 6from line 4.                   7.     $        6,368.06       $                 N/A

8.   List all other Income regularly received:
     8a. Net income from rental property and from operating a business,
            profession, or farm
            Attach a statement for each property and business showing gross
             receipts, ordinary and necessary business expenses, and thetotai
             monthly net income.                                                          8a.    $             0.00       $                N/A
     8b.     interest and dividends                                                       8b.    $             0.00       $                N/A
     8c.     Family support payments that you, a non-filing spouse, or a dependent
             regularly receive
             Include alimony, spousal support, child support, maintenance, divorce
             settlement, and property settlement.                                         8c.    $             0.00       $                 N/A
     8d.     Unemployment compensation                                                    8d.    $             0.00       $                 N/A
     8e.     Social Security                                                              8e.    $             0.00       $                 N/A
     8f.     Other government assistance that you regularly receive
             Include cash assistance and the value (if known)of any non-cash assistance
             that you receive, such as food stamps(benefits under the Supplemental
             Nutrition Assistance Program) or housing subsidies.
             Specify:                                                                     8f.  $                0.00   $                    N/A
     8g.     Pension or retirement income                                                 8g.  $                0.00   $                    N/A
      8h.    Other monthly income. Specify:                                               8h.+ $                0.00 + $                    N/A


9.    Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                                                  0.00                         N/A


10. Calculate monthly income. Add line 7 + line 9.                                      10.          6,368.06                     N/A              6,368.06
      Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list In Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
      other friends or relatives.
      Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
      Specify:                                                                                                                     I"'-
12. Add the amount In the last column of line 10 to the amount in line 11. The result is the combined monthly income.
      Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it                         6,368.06
      applies
                                                                                                                                          Combined
                                                                                                                                          monthly Income
13. Do you expect an increase or decrease within the year after you file this form?
      ■         No.
      □         Yes. Explain:




Official Form 1061                                                       Schedule I: Your Income                                                    page 2
           Case 6:19-bk-15260-WJ                    Doc 1 Filed 06/17/19 Entered 06/17/19 14:24:52                                         Desc
                                                    Main Document    Page 31 of 61


Fill in this information to identify your case:

Debtor 1               Kimberly A. Winkler                                                                Check if this Is:
                                                                                                          □     An amended filing
Debtor 2                                                                                                  □     A supplement showing postpetition chapter
(Spouse, if filing)                                                                                             13 expenses as of the following date:

United States Bankruptcy Court for the: CENTRAL DISTRICT OF CALIFORNIA                                          MM/DD/YYYY


Case number
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                              12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information, if more space is needed, attach another sheet to this form. On the top of any additionai pages, write your name and case
number (if known). Answer every question.

             I Describe Your Household
1.     Is this a joint case?
       H No. Go to line 2.
       n Yes. Does Debtor 2 live in a separate household?
                □ No
                □ Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2.     Do you have dependents?         □ No
                                                  Fill out this information for   Dependent's relationship to       Dependent's       Does dependent
       Do not list Debtor 1 and          I Yes.   each dependent                  Debtor 1 or Debtor 2              age               live with you?
       Debtor 2.
                                                                                                                                      □ No
       Do not state the
       dependents names.                                                          Granddaughter                     13                ■ Yes
                                                                                                                                      □ No
                                                                                  fiance                            53                ■ Yes
                                                                                                                                      □   No
                                                                                                                                      □   Yes
                                                                                                                                      □   No
                                                                                                                                      □   Yes
 3.    Do your expenses include               ■ No
       expenses of people other than
                                              □ Yes
       yourself and your dependents?

              I Estimate Your Ongoing Monthly Expenses
 Estimate your expenses as of your bankruptcy filing date unless you are using this form as a suppiement in a Chapter 13 case to report
 expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
 applicable date.

 Include expenses paid for with non-cash government assistance if you know
 the vaiue of such assistance and have included it on Schedule I: Your Income
 (Official Form 1061.)

 4.    The rental or home ownership expenses for your residence. Include first mortgage                                                   2,940.00
                                                                                                           4. $
       payments and any rent for the ground or lot.

       If not included in line 4:

       4a.     Real estate taxes                                                                          4a.                                   0.00
       4b.     Property, homeowner's, or renter's insurance                                               4b.                                0.00
       4c.     Home maintenance, repair, and upkeep expenses                                              4c.                              140.00
       4d.     Homeowner's association or condominium dues                                                4d.                                44.00
 5.    Additional mortgage payments for your residence, such as home equity loans                          5.                                   0.00




                                                                    Schedule J: Your Expenses                                                          page 1
Official Form 106J
        Case 6:19-bk-15260-WJ                        Doc 1 Filed 06/17/19 Entered 06/17/19 14:24:52                                               Desc
                                                     Main Document    Page 32 of 61
Debtor 1     Kimberiy A. Winkler                                                                      Case number (If known)


6.    Utilities:
      6a.    Electricity, heat, natural gas                                                                                                       300.00
      6b.    Water, sewer, garbage collection                                                               6b.                                   190.00
      6c.    Telephone, cell phone, Internet, satellite, and cable services                                 6c.                                   550.00
      6d.    Other. Specify:                                                                                6d.                                     0.00
7.    Food and housekeeping supplies                                                                         7.                                   800.00
8.    Chiidcare and children's education costs                                                               8.                                     0.00
9.    Clothing, laundry,and dry cleaning                                                                     9.                                   150.00
10.   Personal care products and services                                                                   10.                                   100.00
11.   Medical and dental expenses                                                                           11.                                    70.00
12.   Transportation. Include gas, maintenance, bus or train fare.
                                                                                                            12.                                   240.00
      Do not include car payments.
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                                    13.                                   100.00
14.   Charitable contributions and religious donations                                                      14.                                    50.00
15. insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                                  15a.                                      0.00
      15b. Health insurance                                                                                15b.                                      0.00
      15c. Vehicle insurance                                                                               15c.                                   115.00
      15d. Other insurance. Specify:                                                                       15d.                                      0.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify:                                                                                              16. $                                    0.00
17.   installment or lease payments:
      17a. Car payments for Vehicle 1                                                                      17a.                                   589.00
      17b. Car payments for Vehicle 2                                                                      17b.                                     0.00
      17c. Other. Specify: student loan                                                                    17c.                                   330.00
      17d. Other. Specify:                                                                                 17d.                                     0.00
18.   Your payments of alimony, maintenance,and support that you did not report as                                                                   0.00
                                                                                                            18.
      deducted from your pay on line 5, Schedule I, YourIncome(Official Form 1061).
19.   Other payments you make to support others who do not live with you.                                                                         100.00
      Specify: Monthly payment to                                                                            19.

20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: YourIncome.
      20a. Mortgages on other property                                                     20a. $                                                    0.00
      20b.   Real estate taxes                                                                             20b. $                                    0.00
      20c.   Property, homeowner's, or renter's insurance                                                  20c. $ "                                  0.00
      20d.   Maintenance, repair, and upkeep expenses                                                      20d. $ "                                  0.00
         Homeowner's association or condominium dues
      20e.                                                                                                 20e. $ "                                  0.00
21. Other: Specify:                                                                                         21.    +$"                               0.00

22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                    $                        6,808.00
      22b. Copy line 22(monthly expenses for Debtor 2), if any,from Official Form 106J-2                            $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                               $                        6,808.00

23. Calculate your monthly net income.
      23a. Copy line 12(your combined monthly income)from Schedule I.                                      23a. $                               6,368.06
      23b. Copy your monthly expenses from line 22c above.                                                 23b. -$                              6,808.00

      23c. Subtract your monthly expenses from your monthly income.                                                                              -439.94
                                                                                                           23c. $
             The result is your monthly net income.

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
      ■ No.
      □ Yes.              Explain here:




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 2
              Case 6:19-bk-15260-WJ                        Doc 1 Filed 06/17/19 Entered 06/17/19 14:24:52                                    Desc
                                                           Main Document    Page 33 of 61




Fill in this information to identify your case:

Debtor 1                    Kimberly A. Winkler
                           First Name                    Middle Name

Debtor 2
(Spouse if, filing)        First Name                    Middle Name              Last Name


United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA

Case number
(if known)                                                                                                                        □ Check if this is an
                                                                                                                                    amended filing




Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                        12/15
If two married people are filing together, both are equally responsible for supplying correct Information.
You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, coricealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152,1341,1519, and 3571.


                      Sign Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

        H       No
        □      Yes. Name of person                                                                               Attach Bankruptcy Petition Preparer's Notice,
                                                                                                               ■ Declaration, and Signature (Official Form 119)



       Under penalty of perjury, i                     I have read the summary and schedules filed with this declaration and
       that they are true and corn

        X     isl Kimberly A. Win                                                :/x
              Kimberly A. Winkler                                                      Signature of Debtor 2
              Signature of Debtor 1

              Date      June 13, 2019                                                  Date




Official Form 106Dec                                      Declaration About an individual Debtor's Schedules
                                                                                                                                                 Best Case Bankruptcy
Software Copyright (c) 1996-2019 Best Case, LLC-www.bestcase.com
              Case 6:19-bk-15260-WJ                         Doc 1 Filed 06/17/19 Entered 06/17/19 14:24:52                                        Desc
                                                            Main Document    Page 34 of 61


Fill in this information to identify your case:

Debtor 1                 Klmberly A. Winkler
                         First Name                       Middle Name                  Last Name

Debtor 2
(Spouse If. filing)      First Name                       Middle Name                  Last Name


United States Bankruptcy Court for the:             CENTRAL DISTRICT OF CALIFORNIA

Case number
(If known)                                                                                                                                □ Cheoklfthlslsan
                                                                                                                                            amended filing



Official Form 107
Statement of Financial Affairs for individuals Filing for Bankruptcy                                                                                             4/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information, if more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

              I Give Details About Your Marital Status and Where You Lived Before

1.    What is your current marital status?

       □      Married
       H      Not married

2.     During the last 3 years, have you lived anywhere other than where you live now?
       □      No
       ■      Yes. List all of the places you lived in the last 3 years. Do not include where you live now.
                                                               Dates Debtor 1              Debtor 2 Prior Address:                              Dates Debtor 2
        Debtor 1 Prior Address:
                                                               lived there                                                                      lived there

        1651 8 Juniper St., #73                                From-To:                    □ Same as Debtor 1                                   D Same as Debtor 1
                                                               01/2015-08/2018                                                                  From-To:
        Escondido, OA 92025



3.     Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? {Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

       ■      No
       n      Yes. Make sure you fill out Scheduie H: Your Codebtors (Official Form 106H).

                Explain the Sources of Your Income

4.     Did you have any income from employment or from operating a business during this year or the two previous calendar years?
       Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
       If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.
               No

              Yes. Fill in the details.



                                                  Sources of income                Gross income                   Sources of income              Gross income
                                                  Check all that apply.            (before deductions and         Check all that apply.          (before deductions
                                                                                   exclusions)                                                   and exclusions)

 From January 1 of current year until             H Wages, commissions,                        $44,921.00         □ Wages, commissions,
 the date you filed for bankruptcy:               bonuses, tips                                                   bonuses, tips

                                                  □ Operating a business                                          □ Operating a business

                                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 1
Official Form 107
                                                                                                                                                     Best Case Bankruptcy
Software Copyright (c) 1996-2019 Best Case, LLC -www.bestcase.com
           Case 6:19-bk-15260-WJ                            Doc 1 Filed 06/17/19 Entered 06/17/19 14:24:52                                       Desc
                                                            Main Document    Page 35 of 61
                                                                                     Case number (ifknown)
Debtor 1      Kimberly A. Winkler



                                                  Debtor 1
                                                  Sources of income .              Gross income.                 Sources of income              Gross income
                                                  Check all that apply.'          (pefore deductions and         Check all that apply,        (before deductions
                                                                                   exclusions)                                                  and exclusions)

For last calendar year:                           ■ Wages, commissions,                      $108,643.00          □ Wages, commissions,
(January 1 to December 31,2018)                   bonuses, tips                                                  bonuses, tips

                                                  □ Operating a business                                          □ Operating a business

For the calendar year before that:                H Wages, commissions,                      $107,353.00          □ Wages, commissions,
(January 1 to December 31,2017)                   bonuses, tips                                                  bonuses, tips

                                                  □ Operating a business                                          n Operating a business


     Did you receive any other income during this year or the two previous calendar years?
     include income regardless of whether that Income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
     and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
     winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.
     List each source and the gross income from each source separately. Do not include income that you listed in line 4.

           No
           Yes. Fill in the details.



                                                  Sources of income                Gross income from              Sources of income             Gross income
                                                  Describe below.                  each source                    Describe below,               (before deductions
                                                                                   (before deductions and ,                                     arid exclusions)
                                                                                   exclusions)        :

            I List Certain Payments You Made Before You Filed for Bankruptcy

     Are either Debtor Vs or Debtor 2's debts primarily consumer debts?
      □     No.     Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101 (8) as "incurred by an
                    individual primarily for a personal, family, or household purpose."

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?
                     CI No.       Go to line 7.
                     D Yes        List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the total amount you
                                  paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
                                  not include payments to an attorney for this bankruptcy case.
                    * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.
      H     Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                     Cl No.       Go to line 7.
                     ■ Yes        List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
                                  include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an
                                  attorney for this bankruptcy case.


       Creditor's Name and Address                              Dates of payment            Total amount          Amount you       Was this payment for...
                                                                                                      paid            still owe

       Ford Motor Credit Comp                                   Last 3 Months                  $1,767.00          $27,352.00       □ Mortgage
       Fob 542000                                                                                                                  □ Car
       Omaha, NE 68154                                                                                                             □ Credit Card
                                                                                                                                   □ Loan Repayment
                                                                                                                                   □ Suppliers or vendors
                                                                                                                                   □ Other




Official Form 107                                     Statement of Financial Affairs for individuals Filing for Bankruptcy                                         page 2

Software Copyright (c) 1996-2019 Best Case, LLC -www.bestcase.com                                                                                    Best Case Bankruptcy
           Case 6:19-bk-15260-WJ                            Doc 1 Filed 06/17/19 Entered 06/17/19 14:24:52                                          Desc
                                                            Main Document    Page 36 Case
                                                                                     of 61number {if known)
Debtor 1     Kimberly A. Winkler



      Creditor's Name and Address                              Dates of payment            Total amount          Amount you         Was this paymentfor...
                                                                                                     paid            still owe

      Home Point Financial 0                                   Last 3 Months                  $8,814.00         $409,288.00         □ Mortgage
      11511 Luna Rd Ste300                                                                                                          □ Car
      Farmers Branch, TX 75234                                                                                                      □ Credit Card
                                                                                                                                    n Loan Repayment
                                                                                                                                    n Suppliers or vendors
                                                                                                                                    n Other



7.   Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
     Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations
     of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for
     a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and
     alimony.

     ■     No
     □     Yes. List all payments to an insider.
      Insider's Name and Address                               Dates of payment            Total amount          Amount you         Reason for this payment
                                                                                                   paid            still owe

8.   Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
     insider?
     Include payments on debts guaranteed or cosigned by an insider.

     ■     No
     □     Yes. List all payments to an insider
      insider's Name and Address                               Dates of payment            Total amount          Amount you         Reason for this payment
                                                                                                      paid            still owe     Include creditor's name

             identify Legal Actions. Repossessions, and Foreclosures

     Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
     List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
     modifications, and contract disputes.

     □      No
     H     Yes. Fill in the details.
      Case title                                               Nature of the case          Court or agency                          Status of the case
      Case number
       Unknown Plaintiff vs Unknown                            BankruptcyChapt             US BK CT-EAST DiST MIC                   □ Pending
      Defendant                                                er7                                                                  □ On appeal
      0976568WS                                                                                                                     □ Concluded

                                                                                                                                    Discharged - 0.00


10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
     Check all that apply and fill in the details below.

      ■     No. Goto line 11.
      □     Yes. Fill in the information below.
       Creditor Name and Address                                Describe the Property                                        Date                        Value of the
                                                                                                                                                              property
                                                                Explain what happened




                                                                                                                                                                  pages
Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy
                                                                                                                                                      Best Case Bankruptcy
Software Copyright (c) 1996-2019 Best Case, LLC -www.bestcase.com
            Case 6:19-bk-15260-WJ                            Doc 1 Filed 06/17/19 Entered 06/17/19 14:24:52                                      Desc
                                                             Main Document    Page 37 Case
                                                                                      of 61number {if known)
Debtor 1      Kimberly A. Winkler



11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
     accounts or refuse to make a payment because you owed a debt?
     ■ No
      □     Yes. Fill in the details.
       Creditor Name and Address                                Describe the action the creditor took                         Date action was              Amount
                                                                                                                              taken


12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
      court-appointed receiver, a custodian, or another official?
      ■     No
      □     Yes

            1 List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
      ■     No
      □     Yes. Fill in the details for each gift.
                                                                                                                                                              Value
       Gifts with a total value of more than $600                    Describe the gifts                                       Dates you gave
       perperson                                                                                                              the gifts

       Person to Whom You Gave the Gift and
       Address:

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
      ■     No
      □     Yes. Fill in the details for each gift or contribution.
       Gifts or contributions to charities that total                Describe what you contributed                            Dates you                       Value
       more than $600                                                                                                         contributed
       Charity's Name
       Address (Number, Street, City, State and ZIP Code)

              List Certain Losses                                                                                                            —

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
      or gambling?

      ■      No
      □     Yes. Fill in the details.
       Describe the property you lost and                   Despribe any insurance coverage for the loss                      Date of your       Value of property
                                                                                                                              loss                               lost
       how the loss occurred                                include the amount that insurjance has paid. List pending
                                                            insurance claims on line 33 of Sc/?edu/e A/B: Property.

             I List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
      consulted about seeking bankruptcy or preparing a bankruptcy petition?
       Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.
       □     No
       H     Yes. Fill in the details.
                                                                     Description and value of any property                    Date payment              Amount of
        Person Who Was Paid
                                                                     transferred                                              or transfer was              payment
       Address
        Email or website address                                                                                              made
        Person Who Made the Payment, if Not You
       The Attorney Group                                            Attorney Fees $795                                       3/1/2019                     $795.0 0
        3435 Wilshire Blvd
        Suite 1111
        Los Angeles, OA 90010
        dking@theattorneygroup.com




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 4

                                                                                                                                                    Best Case Bankruptcy
 Software Copyright (c) 1996-2019 Best Case, LLC -www.bestcase.com
            Case 6:19-bk-15260-WJ                           Doc 1 Filed 06/17/19 Entered 06/17/19 14:24:52                                                Desc
                                                            Main Document    Page 38 of 61
Debtor 1 Kimberly A. Winkler                                                                                Case number ofknown)


17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
     promised to help you deal with your creditors or to make payments to your creditors?
     Do not include any payment or transfer that you listed on line 16.

     ■     No
     □     Yes. Fill In the details.
      Person Who Was Paid                                          Descriptionand value of any property                          Date payment                       Amount of
      Address                                                      transferred                                                   or transfer was                     payment
                                                                                                                                 made


18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
     transferred in the ordinary course of your business or financial affairs?
     Include both outright transfers and transfers made as security (such as the granting of a security Interest or mortgage on your property). Do not
     Include gifts and transfers that you have already listed on this statement.
     □     No
      H    Yes. Fill In the details.
      Person Who Received Transfer                                 Description and value of                      Describe any property or                 Date transfer was
      Address                                                      property transferred                          payments received or debts               made
                                                                                                                 paid in exchange
      Person's relationship to you
       Kevin T Hugli                                               1651 S Juniper St. Unit 73,                   $19,803.90                               8/29/2018
       1651 8 Juniper St. Unit 73                                  Escondido, CA 92025                           Used as downpayment
       Escondido, CA 92025                                                                                       for new home


19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
      beneficiary? (These are often called asset-protection devices.)
      ■     No
      □     Yes. Fill In the details.
       Name of trust                                               Description and value ofthe property transferred                                       Date Transfer was
                                                                                                                                                          made


igiffgl List of Certain Financial Accounts. Instruments. Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
      sold, moved, or transferred?                                                                                      ,           .      ,       j--.     .       u i.
      Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
      houses, pension funds, cooperatives, associations, and other financial institutions.
      ■     No
      □     Yes. Fill in the details.
       Name of Financial Institution and                      Last 4 digits of             Type of account or               Date account was                   Last balance
       Address (Number, streeti City, State and ZIP           account number               instrument                       closed, sold,                  before closing or
       Code)     '                                                                                                          moved, or                               transfer
                                                                                                                            transferred


21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
      cash, or other valuables?

      ■     No
      □     Yes. Fill in the details.
       Name of Financial Institution                                Who else had access to It?               Describe the contents                              Do you still
       Address (Number. Street, City, State and ZIP Code)           AddfOSS     (Number, Street, City,
                                                                    State and ZIP Code)
                                                                                                                                                                have It?

22. Have you stored property in a storage unit or piece other than your home within 1 year before you fiied for bankruptcy?
      ■     No
      □     Yes.Fiiiinthedetaiis.
       Name of Storage Faciiity                                     Who eise has or had access               Describe the contents                              Doyoustiii
       Address (N>itn«>or;s«fBOt City, state and HP Code)           tO it?                                                                                      have it?
                      /                                             Address (Number, street, city,
                                                                    state and ZIP Code)


 Official Form 107                                        Statement of Financial Affairs for Individuals Filing for Bankruptcy                                               page 5
 Software Copyright (o) 1996-2019 Best Case, LLC - www.ljestcase.com                                                                                                       Banlvuptcy
            Case 6:19-bk-15260-WJ                            Doc 1 Filed 06/17/19 Entered 06/17/19 14:24:52                                  Desc
                                                             Main Document    Page 39 of 61
Debtor 1 Kimberly A. Winkler                                                                              Case number (/r/cnown)


BBHB Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from,are storing for, or hold In trust
     for someone.


     ■     No
     □     Yes. Fill in the details.
      Owner's Name                                                Where Is the property?                      Describe the property                       Value
      Address (NumW, street, City, State and 23P Code)

fcBSm Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

■ Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
  toxic substances, wastes, or material Into the air, land, soil, surface water, groundwater, or other medium, including statutes or
  regulations controlling the cleanup of these substances, wastes, or material.
■ Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
     to own, operate, or utilize it, including disposal sites.
■ Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
      hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.
24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?
      ■     No
      □    Yes. Fill In the details.
       Name of site                                               Governmental unit                              Environmental law, if you   Date of notice
       Address (Number, street, City, State ancf ZIP Code)        AddreSS (Number, Street, City, State and       know it
                                                                  ZIPCode)


25. Have you notified any governmental unit of any release of hazardous material?

      ■     No
      □     Yes. Fill In the details.
       Name of site                                                Governmental unit                             Environmental law, if you   Date of notice
       Address (Number, Street, City, State and ZIP Code)          AddieSS (Number, Street, City, State and      knoW It
                                                                   ZIPCode)


26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.
      ■     No
      □     Yes. Fill in the details.
       Case Title                                                  Court or agency v                          Nature of the case              Status of the
       Case Number                                                 Name                                                                       case
                                                                   Address (Number, street, city,
                                                                   State and ZIP Code)

I JIB! W Give Details About Your Business or Connections to Any Business                                                              —

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
            □ A sole proprietor or self-employed In a trade, profession, or other activity, either full-time or part-time
            □ A member of a limited liability company (LLC) or limited liability partnership (LLP)
            □ A partner In a partnership
            □ An officer, director, or managing executive of a corporation
            □ An owner of at least 5% of the voting or equity securities of a corporation




 Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                page 6
 Software Copyright (c) 1996-2019 Best Case, LLC -www.bestcase.com                                                                                   Case Bankruptcy
            Case 6:19-bk-15260-WJ                         Doc 1 Filed 06/17/19 Entered 06/17/19 14:24:52                                         Desc
                                                          Main Document    Page 40 of 61
Debtor 1     Kimberly A. Winkler                                                                           Case number {ifknown)


     B      No. None of the above applies. Go to Part 12.
     □      Yes. Check all that apply above and fill in the details below for each business.
      Business Narrie                                       Describe the nature of the business                  Employer Identification number
      Address                                                                                                    ''o "o* include Social Security number or ITIN.
      (Number, Street, City, State and ZIP Code)             Name of accountant or bookkeeper
                                                                                                                 Dates business existed


28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
     institutions, creditors, or other parties.

     ■      No
     □      Yes. Fill in the detaiis below.
      Name                                                   Cafe issued
      Address
      (Number, Street, City, State and ZIP Code)

 Part 12:    Sign Below

I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers
are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can resuIMn fines up to $250,1300, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152,1341/l519^n^/3571^
 Isl Kimberly A. Wil
 Kimberly A. Winklei-^/''                           /'                 Signature of Debtor 2
 Signature of Debtor 1

 Date June 13, 2019                                                    Date
Did you attach additional pages to Your Statement of Financial Affairs for individuals Filing for Bankruptcy (Official Form 107)7
■ No
□ Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
■ No
□ Yes. Name of Person                  . Attach the Bankruptcy Petition Preparer's Notice, Deciaration, and Signature (Official Form 119).




 Official Form 107                                       Statement of Financial Affairs for Individuals Filing for Bankruptcy                                  page 7
 Software Copyright (o) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                          Bankruptcy
              Case 6:19-bk-15260-WJ                         Doc 1 Filed 06/17/19 Entered 06/17/19 14:24:52                       Desc
                                                            Main Document    Page 41 of 61

Fill in this information to identify your case:

Debtor 1                 Kimberly A. Winkler
                         First Name                       Middle Name              Last Name

Debtor 2
(Spouse if, filing)      First Name                       Middle Name               Last Name


United States Bankruptcy Court for the:             CENTRAL DISTRICT OF CALIFORNIA

Case number
(if known)                                                                                                             □ Check If this Is an
                                                                                                                         amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                              12/15
If you are an Individual filing under chapter 7, you must fill out this form If:
■ creditors have claims secured by your property, or
H you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever Is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
              on the form

If two married people are filing together In a joint case, both are equally responsible for supplying correct Information. Both debtors must
              sign and date the form.

Be as complete and accurate as possible. If more space Is needed, attach a separate sheet to this form. On the top of any additional pages,
              write your name and case number (if known).

               I I'll Vniir Creditors Who Have Secured Claims

1. For any creditors that you listed In Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill In the
   information below.




    Creditor's        Ford Motor Credit Comp                            □ Surrender the property.                      ■ No
     name:                                                              □ Retain the property and redeem it.
                                                                        ■ Retain the property and enter into a         □ Yes
     Description of     2016 Ford C-Max 55K miles                           Reaffirmation Agreement
     property           FMV per KBB                                     □ Retain the property and [explain]:
    securing debt:



     Creditor's       Home Point Financial 0                            □ Surrender the property.                      □ No
     name:                                                              □ Retain the property and redeem it.
                                                                        ■ Retain the property and enter into a         ■ Yes
     Description of     42068 Number Dr Temecula, OA                        Reaffirmation Agreement
     property           ^2591 Riverside County                          □ Retain the property and [explain]:
     securing debt: FMVperZillow
              I List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed In Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).




Official Form 108                                      Statement of Intention for Individuals Filing Under Chapter 7                           page 1

                                                                                                                                    Best Case Bankruptcy
Software Copyright (c) 1996-2019 Best Case, LLC -www.bestcase.com
            Case 6:19-bk-15260-WJ                            Doc 1 Filed 06/17/19 Entered 06/17/19 14:24:52                          Desc
                                                             Main Document    Page 42 of 61

Debtor 1     Kimberly A. Winkler                                                                    Case number {if known)


Lessor's name:                                                                                                               □ No
Description of leased
Property:                                                                                                                    □ Yes


Lessor's name:                                                                                                               □ No
Description of leased
Property:                                                                                                                    □ Yes

Lessor's name:                                                                                                               □ No
Description of leased
Property:                                                                                                                    □ Yes


Lessor's name:                                                                                                               □ No
Description of leased
Property:                                                                                                                    □ Yes


Lessor's name:                                                                                                               □ No
Description of leased
Property:                                                                                                                    □ Yes


Lessor's name:                                                                                                               □ No
Description of leased
Property:                                                                                                                    □ Yes


Lessor's name:                                                                                                               □ No
Description of leased
Property:                                                                                                                    □ Yes


            \ Sign Below

Under penalty of perjury, I ddcl^elhilt l^ve indicated my intei^on ab^t any property of my estate that secures a debt and any personai
property that is subject to/an unexpir^lease.^                       /   / /
X     /s/ Kimberly A. Wlt\kler^                                          m
      Kimberly A. Winkler                                                              Signature of Debtor 2
      Signature of Debtor 1

      Date         June 13, 2019                                                    Date




                                                                                                                                                 page 2
Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7
                                                                                                                                      Best Case Bankruptcy
Software Copyright (o) 1996-2019 Best Case, LLC - www.bestoase.oom
           Case 6:19-bk-15260-WJ                           Doc 1 Filed 06/17/19 Entered 06/17/19 14:24:52                   Desc
                                                           Main Document    Page 43 of 61
Notice Required by 11 U.S.C.§ 342(b)for
Individuals Filing for Bankruptcy (Form 2010)


                                                                                       Chapter?:          Liquidation
This notice Is for you If:
                                                                                               $245 filing fee
       You are an Individual filing for bankruptcy,
       and                                                                                     $75    administrative fee

       Your debts are primarily consumer debts.                                        +       $15 trustee surcharge
        Consumer debts are defined In 11 U.S.C.
       § 101(8) as "incurred by an individual                                                  $335   total fee
       primariiy for a personal, family, or
       household purpose."                                                             Chapter 7 is for individuals who have financial
                                                                                       difficulty preventing them from paying their debts
                                                                                       and who are willing to allow their nonexempt
The types of bankruptcy that are available to                                          property to be used to pay their creditors. The
Individuals
                                                                                       primary purpose of filing under chapter 7 is to have
                                                                                       your debts discharged. The bankruptcy discharge
Individuals who meet the qualifications may file under                                 relieves you after bankruptcy from having to pay
one of four different chapters of Bankruptcy Code:                                     many of your pre-bankruptcy debts. Exceptions exist
                                                                                       for particular debts, and liens on property may still
        Chapter 7 - Liquidation                                                        be enforced after discharge. For example, a creditor
                                                                                       may have the right to foreclose a home mortgage or
        Chapter 11 - Reorganization                                                    repossess an automobile.

        Chapter 12 - Voluntary repayment plan                                          However, if the court finds that you have committed
                          for family farmers or                                        certain kinds of improper conduct described in the
                          fishermen
                                                                                       Bankruptcy Code, the court may deny your
                                                                                       discharge.
        Chapter 13 - Voluntary repayment plan
                          for individuals with regular                                 You should know that even if you file chapter 7 and
                          income
                                                                                       you receive a discharge, some debts are not
                                                                                       discharged under the law. Therefore, you may still
                                                                                       be responsible to pay:
You should have an attorney review your
                                                                                           most taxes;
decision to file for bankruptcy and the choice of
chapter.
                                                                                           most student loans;

                                                                                           domestic support and property settlement
                                                                                           obligations;




Notice Required by 11 U.S.C.§ 342(b)for Individuals Filing for Bankruptcy(Form 2010)                                                       page 1
                                                                                                                               Best Case Bankruptcy
Software Copyright(c) 1996-2019 Best Case, LLC -www.bestcase.com
       most fines, penalties, forfeitures, and criminal                            your income is more than the median income for your
       restitution obligations; and                                               state of residence and family size, depending on the
                                                                                  results of the Means Test, the U.S. trustee, bankruptcy
       certain debts that are not listed in your bankruptcy                       administrator, or creditors can file a motion to dismiss
       papers.                                                                     your case under § 707(b) of the Bankruptcy Code. If a
                                                                                   motion is filed, the court will decide if your case should
You may also be required to pay debts arising from:                                be dismissed. To avoid dismissal, you may choose to
                                                                                   proceed under another chapter of the Bankruptcy
       fraud or theft;                                                             Code.
       fraud or defalcation while acting in breach of                              If you are an individual filing for chapter 7 bankruptcy,
       fiduciary capacity;                                                         the trustee may sell your property to pay your debts,
                                                                                   subject to your right to exempt the property or a portion
       intentional injuries that you inflicted; and                                of the proceeds from the sale of the property. The
                                                                                   property, and the proceeds from property that your
       death or personal Injury caused by operating a                              bankruptcy trustee sells or liquidates that you are
       motor vehicle, vessel, or aircraft while Intoxicated                        entitled to, is called exempt property. Exemptions may
       from alcohol or drugs.                                                      enable you to keep your home, a car, clothing, and
                                                                                   household items or to receive some of the proceeds if
If your debts are primarily consumer debts, the court                              the property is sold.
can dismiss your chapter 7 case if it finds that you have
enough income to repay creditors a certain amount.                                 Exemptions are not automatic. To exempt property,
You must file Chapter 7 Statement of Your Current                                  you must list it on Schedule C: The Property You Claim
Monthly Income (Official Form 122A-1) if you are an                                as Exempt(Official Form 106C). If you do not list the
individual filing for bankruptcy under chapter 7. This                             property, the trustee may sell it and pay all of the
form will determine your current monthly income and                                proceeds to your creditors.
compare whether your income is more than the median
income that applies in your state.
If your income is not above the median for your state,
you will not have to complete the other chapter 7 form,                            Chapter 11: Reorganization
the Chapter 7 Means Test Calculation (Official Form
122A-2).
                                                                                                $1,167 filing fee
If your income is above the median for your state, you
must file a second form —the Chapter 7 Means Test                                      +          $550 administrative fee
Calculation (Official Form 122A-2). The calculations on                                         $1,717    total fee
the form— sometimes called the Means Test—deduct
from your Income living expenses and payments on                                   Chapter 11 is often used for reorganizing a business,
certain debts to determine any amount available to pay                             but is also available to individuals. The provisions of
unsecured creditors. If                                                            chapter 11 are too complicated to summarize briefly.
Notice Requited by 11 U.S.C.§ 342(b)for Individuals Filing for Bankruptcy(Form 2010)
                                                                                                                                 Best Case Bankruptcy
Software Copyright(c) 1996-2019 Best Case. LLC -www.bestcase.com
                         Main Document    Page 44 of 61
           Desc          Doc 1 Filed 06/17/19 Entered 06/17/19 14:24:52                              Case 6:19-bk-15260-WJ
           Case 6:19-bk-15260-WJ                           Doc 1 Filed 06/17/19 Entered 06/17/19 14:24:52                      Desc
                                                           Main Document    Page 45 of 61
       Read These Important Warnings

            Because bankruptcy can have serious long-term financial and legal consequences,Including loss of
            your property, you should hire an attorney and carefully consider all of your options before you file.
            Only an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
            and what your options are. If you do file for bankruptcy, an attorney can help you fill out the forms
            properly and protect you, your family, your home,and your possessions.
            Although the law allows you to represent yourself In bankruptcy court, you should understand that
            many people find It difficult to represent themselves successfully. The rules are technical, and a mistake
            or Inaction may harm you. If you file without an attorney, you are still responsible for knowing and
           following all of the legal requirements.

            You should not file for bankruptcy If you are not eligible to file or If you do not Intend to file the
            necessary documents.

            Bankruptcy fraud Is a serious crime; you could be fined and imprisoned If you commitfraud In your
            bankruptcy case. Making a false statement, concealing property, or obtaining money or properly by
            fraud In connection with a bankruptcy case can result In fines up to $250,000,or Imprisonment for up to
            20 years, or both. 18 U.S.C.§§ 152,1341,1519, and 3571.


                                                                                       Under chapter 13, you must file with the court a plan
Chapter 12: Repayment plan for family                                                  to repay your creditors all or part of the money that
                   farmers or fishermen                                                you owe them, usually using your future earnings. If
                                                                                       the court approves your plan, the court will allow you
                                                                                       to repay your debts, as adjusted by the plan, within 3
                  $200 filing fee                                                      years or 5 years, depending on your income and other
+                  $75 administrative fee                                              factors.
                  $275       total fee
                                                                                       After you make all the payments under your plan,
Similar to chapter 13, chapter 12 permits family farmers                               many of your debts are discharged. The debts that are
and fishermen to repay their debts over a period of time                               not discharged and that you may still be responsible to
using future earnings and to discharge some debts that                                 pay include:
are not paid.
                                                                                              domestic support obligations,

                                                                                              most student loans,
Chapter 13: Repayment plan for
                                                                                              certain taxes,
                    Individuals with regular
                    Income
                                                                                              debts for fraud or theft,

                                                                                              debts for fraud or defalcation while acting in a
                  $235 filing fee
                                                                                              fiduciary capacity,
                    $75      administrative fee
                  $310        total fee
                                                                                              most criminal fines and restitution obligations,
Chapter 13 is for individuals who have regular income
                                                                                              certain debts that are not listed in your
and would like to pay ail or part of their debts in
                                                                                              bankruptcy papers,
installments over a period of time and to discharge
some debts that are not paid. You are eligible for
                                                                                              certain debts for acts that caused death or
chapter 13 only if your debts are not more than certain
                                                                                              personal injury, and
dollar amounts set forth in 11 U.S.C.§ 109.
                                                                                              certain long-term secured debts.



                                                                                                                                               pages
Notice Required by 11 U.S.C.§ 342(b)for Individuais Fiiing for Bankruptcy(Form 2010)
                                                                                                                                   Best Case Bankruptcy
Software Copyright(c) 1996-2019 Best Case, LLC -www.bestcase.com
           Case 6:19-bk-15260-WJ                          Doc 1 Filed 06/17/19 Entered 06/17/19 14:24:52                         Desc
                                                          Main Document    Page 46 of 61
                                                                                        A married couple may file a bankruptcy case
              Warning; File Your Forms on Time                                          together—called a joint case. If you file a joint case and
                                                                                        each spouse lists the same mailing address on the
Section 521(a)(1) of the Bankruptcy Code requires that                                  bankruptcy petition, the bankruptcy court generally will
you promptly fiie detailed information about your                                       mail you and your spouse one copy of each notice,
creditors, assets, liabilities, income, expenses and                                    unless you file a statement with the court asking that
general financial condition. The court may dismiss your                                 each spouse receive separate copies.
bankruptcy case if you do not file this information within"
the deadlines set by the Bankruptcy Code, the                                           Understand which services you could receive from
Bankruptcy Rules, and the local rules of the court.                                     credit counseling agencies

For more information about the documents and                                            The law generally requires that you receive a credit
their deadlines, go to:                                                                 counseling briefing from an approved credit counseling
http://www.uscourts.gov/bkforms/bankruptcy form                                         agency. 11 U.S.C. § 109(h). If you are filing a joint
s.html#procedure.                                                                       case, both spouses must receive the briefing. With
                                                                                        limited exceptions, you must receive it within the 180
                                                                                        days before you file your bankruptcy petition. This
Bankruptcy crimes have serious consequences                                             briefing is usually conducted by telephone or on the
                                                                                        Internet.
        If you knowingly and fraudulently conceal assets
       or make a false oath or statement under penalty                                  In addition, after filing a bankruptcy case, you generally
       of perjury—either orally or in writing—in                                        must complete a financial management instructional
       connection with a bankruptcy case, you may be                                    course before you can receive a discharge. If you are
       fined, imprisoned, or both.                                                      filing a joint case, both spouses must complete the
                                                                                        course.

        All information you supply in connection with a
        bankruptcy case is subject to examination by the                                You can obtain the list of agencies approved to provide
        Attorney General acting through the Office of the                               both the briefing and the instructional course from:
        U.S. Trustee, the Office of the U.S. Attorney, and                              http://iustice.qov/ust/eo/hapcpa/ccde/cc approved.html
        other offices and employees of the U.S.
        Department of Justice.
                                                                                        In Alabama and North Carolina, go to:
                                                                                        http://www.uscourts.gov/FederaiCourts/Bankruptcv/
Make sure the court has your mailing address
                                                                                        Ba n kru ptcy Resou rces/Approved Cred it
The bankruptcy court sends notices to the mailing                                       AndOebtCounselors.aspx.
address you list on Voluntary Petition for individuals
Filing for Bankruptcy {Otfic\a\ Form 101). To ensure                                    If you do not have access to a computer, the clerk of
that you receive information about your case.                                           the bankruptcy court may be able to help you obtain
Bankruptcy Rule 4002 requires that you notify the court                                 the list.
of any changes in your address.




Notice Required by 11 U.S.C.§ 342(b)for individuais Fiiing for Bankruptcy (Form 2010)
                                                                                                                                    Best Case Bankruptcy
Software Copyright(c) 1996-2019 Best Case, LLC-www.bestcase.com
             Case 6:19-bk-15260-WJ                            Doc 1 Filed 06/17/19 Entered 06/17/19 14:24:52                               Desc
                                                              Main Document    Page 47 of 61
B2030(Form 2030)(12/15)
                                                              United States Bankruptcy Court
                                                                      Central District of California

 In re       Kimberly A. Winkler                                                                              Case No.
                                                                                   Debtor(s)                  Chapter

                         DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.   Pursuant to 11 U .S.C. § 329(a)and Fed. Bankr. P. 2016(b), 1 certify that 1 am the attorney for the above named debtor(s)and that
     compensation paid to me within one year before the filing ofthe petition in bankruptcy, or agreed to be paid to me,for services rendered or to
      be rendered on behalf ofthe debtor(s)in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, 1 have agreed to accept                                                  $                    795.00
             Prior to the filing ofthis statement 1 have received                                         $                    795.00
             Balance Due                                                                                  ^                      0;00_
2.    The source ofthe compensation paid to me was:
             ■ Debtor              □     Other (specify):

3.    The source of compensation to be paid to me is:
             ■ Debtor              □     Other (specify):

4.       ■ 1 have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.
         □ 1 have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
           copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.
5.       In return for the above-disclosed fee, 1 have agreed to render legal service for all aspects of the bankruptcy case, including:
         a. Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
         b. Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
         c. Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
         d. [Other provisions as needed]                                                                                            .       j«.i.       *
                  Negotiations with secured creditors to reduce to market vaiue; exemption pianning; preparation and filing of
                  reaffirmation agreements and applications as needed; preparation and filing of motions pursuant to 11 USC
                  522(f)(2)(A) for avoidance of iiens on household goods.
6.       By agreement with the debtor(s), the above-disclosed fee does not include the following service:
                  Representation of the debtors in any dischargeabiiity actions, judicial lien avoidances, relief from stay actions or
                  any other adversary proceeding.
                                                                             CERTIFICATION

         1 certify that the foregoing is t1 complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     June 13, 2019                                                                 /s/ Daniel Kina
     Date                                                                          Daniel King
                                                                                   Signature ofAttorney
                                                                                   The Attorney Group
                                                                                   3435 Wiishire Bivd
                                                                                   Suite 1111
                                                                                   Los Angeles, CA 90010
                                                                                   213-388-3887 Fax: 213-388-1744
                                                                                   dkinq^heattornevgroup.com
                                                                                   Name of law firm




Software Copyright (c) 1996-2019 Best Case, LLC - www.ljestcase.com                                                                                 Bantfoiptcy
              Case 6:19-bk-15260-WJ                        Doc 1 Filed 06/17/19 Entered 06/17/19 14:24:52                                      Desc
                                                           Main Document    Page 48 of 61

Fill in this information to identify your case;                                               Check one box only as directed in this form and in Form
                                                                                              122A-1Supp:
Debtor 1              Kimberly A. Winkler

Debtor 2                                                                                         □ 1. There is no presumption of abuse
(Spouse, If filing)
                                                                                                 H 2. The calculation to determine if a presumption of abuse
United States Bankruptcy Court for the: Central District of California                                  applies will be made under Chapter 7 Means Test
                                                                                                        Calculation (Official Form 122A-2).
Case number
(if known)                                                                                       □ 3. The Means Test does not apply now because of
                                                                                                        qualified military service but it could apply later.
                                                                                                 □ Check if this is an amended filing
Official Form 122A -1
Chapter 7 Statement of Your Current Monthly Income                                                                                                             12/15


Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more space Is needed,
attach a separate sheet to this form. Include the line number to which the additional Information applies. On the top of any additional pages, write your name and
case number (If known). If you believe that you are exempted from a presumption of abuse because you do not have primarily consumer debts or because of
qualifying military service, complete and file Statement of Exemption from Presumption of Abuse Under § 707(b)(2) (Official Form 122A-1Supp) with this form.
                  Calculate Your Current Monthly Income

   1. What is your marital and filing status? Check one only.
        ■ Not married. Fill out Column A, lines 2-11.
        □ Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.
        □ Married and your spouse is NOT fiiing with you. You and your spouse are:
             □ Living in the same househoid and are not legaiiy separated. Fill out both Columns A and B, lines 2-11.
             □ Living separateiy or are iegaiiy separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare under
               penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your spouse are
                 living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C § 707(b)(7)(B)^

                                                                              e;result                                                  For example; Jif both ' |; .

                                                                                                                            Column B
                                                                                                                           ^ Debtor 2;br
                                                                                                                             non-fiiihg spouse
   2. Your gross wages, salary, tips, bonuses, overtime, and commissions (before all                       10,578.00        $
        payroll deductions).
   3. Alimony and maintenance payments. Do not include payments from a spouse if                                  0.00      $
        Column B is filled in.
   4. Ail amounts from any source which are regularly paid for household expenses
        of you or your dependents, including child support. Include regular contributions
        from an unmarried partner, members of your household, your dependents, parents,
        and roommates. Include regular contributions from a spouse only if Column B is not                        0.00      $
      filled in. Do not include payments you listed on line 3.
   5. Net income from operating a business, profession, or farm
                                                                              Debtor 1

        Gross receipts (before all deductions)                        $     0.00

        Ordinary and necessary operating expenses                    -$     0.00
                                                                            0.00 Copy here -> $                   0.00      $
         Net monthly income from a business, profession, or farm $
   6.    Net income from rental and other real property
                                                                              Debtor 1

        Gross receipts (before all deductions)                        $     0.00

        Ordinary and necessary operating expenses                           0.00
                                                                            0.00 Copy here -> $                   0.00      $
        Net monthly income from rental or other real property        $
                                                                                                   $i             0.00      $
   7.    Interest, dividends, and royalties




                                                                                                                                                           page 1
Official Form 122A-1                                    Chapter 7 Statement of Your Current Monthly Income
                                                                                                                                                Best Case Bankruptcy
Software Copyright (c) 1996-2019 Best Case, LLC-www.bestcase.com
             Case 6:19-bk-15260-WJ                          Doc 1 Filed 06/17/19 Entered 06/17/19 14:24:52                                     Desc
                                                            Main Document    Page 49 of 61
Debtor 1      Kimbcrlv A. Winkler                                                                   Case number {if known)



                                                                                                   Column A                  Column B
                                                                                                   Debtor 1                  Debtor 2 or
                                                                                                                             non-filing spouse

 8. Unemployment compensation                                                                     $               0.00       $
      Do not enter the amount if you contend that the amount received was a benefit under
      the Social Security Act. Instead, list It here:
           For you                                                  .$                    0.00
           For your spouse_                                         $
 9. Pension or retirement income. Do not Include any amount received that was a
                                                                                                                  0.00       $
    benefit under the Social Security Act.
 10. Income from all other sources not listed above. Specify the source and amount.
      Do not Include any benefits received under the Social Security Act or payments
      received as a victim of a war crime, a crime against humanity, or International or
      domestic terrorism. If necessary, list other sources on a separate page and put the
      total below.
                                                                                                                  0.00       $
                                                                                                   $_             0.00       $
                 Total amounts from separate pages. If any.                                      + $              0.00       $

  11. Calculate your total current monthly income. Add lines 2 through 10 for                $   10,578.00                                 $     10,578.00
      each column. Then add the total for Column A to the total for Column B.
                                                                                                                                           Total current monthly
                                                                                                                                           income


               Determine Whether the Means Test Applies to You

  12. Calculate your current monthly Income for the year. Follow these steps:
      12a. Copy your total current monthly Income from line 11                                            Copy line 11 here=>              $      10,578.00


              Multiply by 12(the number of months In a year)                                                                                   X 12

                                                                                                                                    12b.   $     126,936.00
       12b. The result Is your annual Income for this part of the form

  13. Calculate the median family income that applies to you. Follow these steps:
       Fill In the state In which you live.                                 OA


       Fill In the number of people In your household.
       Fill In the median family Income for your state and size of household.                                                       13.    S      84,003.00
       To find a list of applicable median Income amounts, go online using the link specified In the separate Instructions
       for this form. This list may also be available at the bankruptcy clerk's office.
  14. How do the lines compare?
       14a.     □     Line 12b Is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
                      Go to Part 3.
       14b.     ■     Line 12b Is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
                      Go to Part 3 and fill out Form 122A-2.

                Sign Below                                  /
              By signing here, I decide under"tsjpn|rtty of p^ry th^ the Infi^rmatlon ^^s statement and In any attachments Is true and correct.
              X /s/ Kimberly A.
                Kimberly A. WinkteT''^ y ' '
                Signature of Debtor 1
           Date June 13, 2019
                MM/DD /YYYY
              If you checked line 14a, do NOT fill out or file Form 122A-2.
              If you checked line 14b, fill out Form 122A-2 and file It with this form.



                                                                                                                                                           page 2
Official Form 122A-1                                     Chapter? Statement of Your Current Monthly Income
                                                                                                                                                    Best Case Banknjptcy
Software Copyrigtit (c) 1996-2019 Best Case, LLC-www.bestcase.com
           Case 6:19-bk-15260-WJ                             Doc 1 Filed 06/17/19 Entered 06/17/19 14:24:52                                      Desc
                                                             Main Document    Page 50 of 61

Fill in this information to identify your case:                                                                 Check the appropriate box as directed in
                                                                                                                lines 40 or 42:
Debtor 1            Kimberly A. Winkler
                                                                                                                    According to the calculations required by this
Debtor 2          _                                                                                                 Statement:
(Spouse, if filing)
                                                                                                                 •1. There is no presumption of abuse.
United States Bankruptcy Court for the: Central District of California
                                                                                                                    □ 2. There is a presumption of abuse.
Case number
(if known)                                                                                                     I_
                                                                                                               □ Check if this is an amended filing
Official Form 122A - 2
Chapter 7 Means Test Calculation                                                                                                                              ^
To fill out this form, you will need your completed copy of Chapter 7 Statement of Your Current Monthly Income (Official Form 122A-1).

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible forj being accurate. If more
space Is needed, attach a separate sheet to this form. Include the line number to which additional Information applies. On the top any
additional pages, write your name and case number (If known).

               Determine Your Adjusted Income

 1.   Copy your total current monthly Income.                        _          Copy line 11 from Official Form 122A-1 here=>            $            10,578.00

 2.   Did you fill out Column B In Parti of Form 122A-1?
      ■ No.      Fill In $0 for the total on line 3.
      □ Yes. Is your spouse Filing with you?
         □ No.           Go to line 3.
         □ Yes.          Fili in $0 for the total on line 3.

 3.   Adjust your current monthly Income by subtracting any part of your spouse's Income not used to pay for the
      household expenses of you or your dependents. Follow these steps:

      On line 11, Column B of Form 122A-1, was any amount of the income you reported for your spouse NOT regularly used for the household
      expenses of you or your dependents?

       H No.     Fill in 0 for the total on line 3.
      □ Yes. Fill in the information below:


               State each purpose for which tl                       was used                     Fill In the amount you
                                                                                                  i are subtracting from
               For example, thg incbrne is used'                                                  I your spouse's Income
             . support other than you or your de




                                                                                                                      Copy total here=>...    .$



                                                                                                                                             $      10,578.00
 4.    Adjust your current monthly Income. Subtract line 3 from line 1.




Official Form 122A-2                                                     Chapter 7 Means Test Calculation
Software Copyright (o) 1996-2019 Best Case, LLC - www.bestoase.com
           Case 6:19-bk-15260-WJ                           Doc 1 Filed 06/17/19 Entered 06/17/19 14:24:52                                       Desc
                                                           Main Document    Page 51 of 61
Debton     Kimberly A. Winkler                                                                   Case number {if known)




             Calculate Your Deductions from Your Income


  The Internal Revenue Service(IRS)issues National and Local Standards for certain expense amounts. Use these amounts
  to answer the questions in lines 6-15. To find the IRS standards, go online using the link specified in the separate
  instructions for this form. This information may also be available at the bankruptcy clerk's office.

  Deduct the expense amounts set out in lines 6-15 regardless of your actual expense, in later parts of the form, you will use some of
  your actual expenses if they are higher than the standards. Do not deduct any amounts that you subtracted fro your spouse's
  income in line 3 and do not deduct any operating expenses that you subtracted from in income in lines 5 and 6 of form 122A-1.
  if your expenses differ from month to month, enter the average expense.

  Whenever this part of the from refers to you, it means both you and your spouse if Column B of Form 122A-1 is filled in.

  5.     The number of people used In determining your deductions from income

         Fill in the number of people who could be claimed as exemptions on your federal income tax return,
         plus the number of any additional dependents whom you support. This number may be different from
         the number of peopie in your household.



                                       You must use the IRS National Standards to answer the questions in lines 6-7.



  6. Food, clothing, and other items; Using the number of people you entered in line 5 and the IRS National                                        1,384.00
         Standards, fiii in the dollar amount for food, clothing, and other items.


   7. Out-of-pocket health care allowance: Using the number of peopie you entered in line 5 and the IRS National Standards, fill in
         the dollar amount for out-of-pocket health care. The number of peopie is split into two categories-people who are under 65 and
         people who are 65 or older—because older peopie have a higher IRS allowance for health care costs, if your actual expenses are
         higher than this IRS amount, you may deduct the additional amount on line 22.


          le who are under 65 years of ac

         7a. Out-of-pocket health care allowance per person

         7b. Number of people who are under 65

         7c. Subtotal. Multiply line 7a by line 7b.                              156.00          Copy here=>         $          156.00



   Peopie who are 65 years of age or older

         7d. Out-of-pocket health care allowance per person              $       114.00


         7e. Number of peopie who are 65 or older                        X

         7f. Subtotal. Multiply line 7d by line 7e.                      $                        Copy here=>       +$



         7g. Total. Add line 7c and line 7f                                                      156.00                   Copy total here=> $      156.00




Official Form 122A-2                                               Chapter 7 Means Test Caicuiation
Software Copyright (c) 1996-2019 Best Case, LLC-www.bestcase.com
            Case 6:19-bk-15260-WJ                            Doc 1 Filed 06/17/19 Entered 06/17/19 14:24:52                                    Desc
                                                             Main Document    Page 52 of 61
Debton      Kimberly A. Winkler                                                                     Case number {if known)



  I Local Standards         You must use the IRS Local Standards to answer the questions In lines 8-15.

   Based on Information from the IRS, the U.S. Trustee Program has divided the IRS Local Standard for housing for
   bankruptcy purposes Into two parts;

  B Housing and utilities - Insurance and operating expenses
  I Housing and utilities - Mortgage or rent expenses
   To answer the questions In lines 8-9, use the U.S. Trustee Program chart.

   To find the chart, go online using the link specified in the separate instructions for this form.
   This chart may also be available at the bankruptcy clerk's office.


   8.    Housing and utilities - Insurance and operating expenses: Using the number of people you entered In line 5, fill                                587.00
         in the dollar amount listed for your county for insurance and operating expenses.

   9.    Housing and utilities - Mortgage or rent expenses:

         9a. Using the number of people you entered in line 5, fill in the dollar amount                                       1,644.00
               listed for your county for mortgage or rent expenses

         9b. Total average monthly payment for all mortgages and other debts secured by your home.

               To calculate the total average monthly payment, add all amounts that are
                contractually due to each secured creditor in the 60 months after you file
               for bankruptcy. Then divide by 60.

              iName of the creditor                                            Average
                                                                               payment

                Home Point Financial C                                                   2,938.12


                                                                                                                                           Repeat this
                                                                                                        Copy
                                        Total average monthly payment          $         2,938.12       here=>                  0QTR15
                                                                                                                                Z.aJO.I/ amount
                                                                                                                                         line 33a.on


         9c. Net mortgage or rent expense.

                Subtract line 9b {total average monthly payment)from line 9a {mortgage                                              Copy
                                                                                                                             0.00   here=> $
                or rent expense). If this amount is less than $0, enter $0


   10. If you claim that the U.S. Trustee Program's division of the IRS Local Standard for housing Is Incorrect and
          affects the calculation of your monthly expenses,fill In any additional amount you claim.

           Explain why:

   11. Local transportation expenses: Check the number of vehicles for which you claim an ownership or operating expense.

          □ 0. Goto line 14.

          ■ 1. Go to line 12.

          □ 2 or more. Go to line 12.


    12. Vehicle operation expense: Using the IRS Local Standards and the number of vehicles for which you claim the                                      289.00
        operating expenses, fill in the Operating Costs that apply for your Census region or metropolitan statistical area.




Official Form 122A-2                                                 Chapter 7 Means Test Calculation                                                    page 3
                                                                                                                                                  Best Case Bankruptcy
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com
             Case 6:19-bk-15260-WJ                        Doc 1 Filed 06/17/19 Entered 06/17/19 14:24:52                                            Desc
                                                          Main Document    Page 53 of 61
Debtor 1     Kimberly A. WInkler                                                                 Case number {if known)




   13. Vehicle ownership or lease expense: Using the IRS Local Standards, calculate the net ownership or lease expense for each vehicle below.
       You may not claim the expense If you do not make any loan or lease payments on the vehicle. In addition, you may not claim the expense for
           more than two vehicles.



    5/ehicle 1       Describe Vehicle 1:
                                               2016 Ford C-Max 55K miles FMV per KBB

   13a. Ownership or leasing costs using IRS Local Standard                                                       497.00


   13b. Average monthly payment for all debts secured by Vehicle 1.
           Do not Include costs for leased vehicles.

           To calculate the average monthly payment here and on line 13e, add all amounts that
           are contractually due to each secured creditor In the 60 months after you filed for
           bankruptcy. Then divide by 60.

               I Name of each creditor for Vehicle 1                        Average monthly
                                                                            payment

                Ford Motor Credit Comp                                      $           461.38

                                                                                                                                     Repeat ttiis
                                                                                                  Copy                              amount on
                                      Total Average Monthly Payment                     461.38       here =>              461.38     line 33b.




                                                                                                                              Copy net
   13c. Net Vehicle 1 ownership or lease expense                                                                              Vehicle 1
           Subtract line 13b from line 13a. If this amount Is less than $0, enter $0.                                         expense
                                                                                                                    35.62        here => $                  35.62




     Vehicle 2       Describe Vehicle 2:


   13d. Ownership or leasing costs using IRS Local Standard                                                           0.00


   13e. Average monthly payment for all debts secured by Vehicle 2. Do not Include costs for
           leased vehicles.


               i Name of each creditor for Vehicle 2                        Average monthly
                                                                            payment



                                                                                                     Copy                         Repeat ttiis
                                                                                                     here                         amount on
                                       Total Average Monthly Payment                                                      0.00    line 33c.




                                                                                                                                 Copy net
    13f. Net Vehicle 2 ownership or lease expense                                                                                Vehicle 2
           Subtract line 13e from line 13d. If this amount Is less than $0, enter $0.                                            expense
                                                                                                                      0.00       here => $                    0.00




    14. Public transportation expense: If you claimed 0 vehicles In line 11, using the IRS Local Standards, fill In the Public                                0.00
           Transportation expense allowance regardless of whether you use public transportation.

    15. Additional public transportation expense: If you claimed 1 or more vehicles In line 11 and If you claim that you may
        also deduct a public transportation expense, you may fill In what you believe Is the appropriate expense, but you may                                 0.00
           not claim more than the IRS Local Standard for Pubiic Transportation.




                                                                  Chapter 7 Means Test Calculation                                                          page 4
Official Form 122A-2
                                                                                                                                                     Best Case Bankruptcy
Software Copyright(c) 1996-2019 Best Case, LLC-www.bestcase.com
           Case 6:19-bk-15260-WJ                           Doc 1 Filed 06/17/19 Entered 06/17/19 14:24:52                                 Desc
                                                           Main Document    Page 54 of 61



 ;other Necessary Expenses                In addition to the expense deductions listed above, you are allowed your monthly expenses for
                                          the following IRS categories.


   16. Taxes: The total monthly amount that you will actually owe for federal, state and local taxes, such as income taxes,
        self-employment taxes, social security taxes, and Medicare taxes. You may include the monthly amount withheld from
        your pay for these taxes. However, If you expect to receive a tax refund, you must divide the expected refund by 12
         and subtract that number from the total monthly amount that Is withheld to pay for taxes.
         Do not include real estate, sales, or use taxes.

   17. Involuntary deductions: The total monthly payroll deductions that your job requires, such as retirement
         contributions, union dues, and uniform costs.
         Do not include amounts that are not required by your job, such as voluntary 401(k) contributions or payroll savings.

   18. Life insurance: The total monthly premiums that you pay for your own term life insurance. If two married people are
         filing together. Include payments that you make for your spouse's term life Insurance. Do not include premiums for life
         insurance on your dependents, for a non-filing spouse's life Insurance, or for any form of life insurance other than
         term.


   19. Court-ordered payments: The total monthly amount that you pay as required by the order of a court or
         administrative agency, such as spousal or child support payments.
         Do not include payments on past due obligations for spousal or child support. You will list these obligations in line 35.
   20. Education: The total monthly amount that you pay for education that is either required:
       ■ as a condition for your job, or
         ■ for your physically or mentally challenged dependent child if no public education is available for similar services.
   21. Childcare: The total monthly amount that you pay for childcare, such as babysitting, daycare, nursery, and preschool.
         Do not include payments for any elementary or secondary school education.

   22. Additionai heaith care expenses, exciuding insurance costs: The monthly amount that you pay for health care
         that is required for the health and welfare of you or your dependents and that is not reimbursed by Insurance or paid
         by a health savings account. Include only the amount that is more than the total entered In line 7.
         Payments for health insurance or health savings accounts should be listed only in line 25.
   23. Optional telephone and telephone services: The total monthly amount that you pay for telecommunication services
       for you and your dependents, such as pagers, call waiting, caller Identification, special long distance, or business cell
       phone service, to the extent necessary for your health and welfare or that of your dependents or for the production of
         Income, if it Is not reimbursed by your employer.
         Do not include payments for basic home telephone, internet and cell phone service. Do not Include self-employment
         expenses, such as those reported on line 5 of Official Form 122A-1, or any amount you previously deducted.

                                                                                                                                            6,620.04
   24. Add ail of the expenses allowed under the IRS expense allowances.
         Add lines 6 through 23.




Official Form 122A-2                                               Chapter 7 Means Test Calculation
Software Copyrigtit(c) 1996-2019 Best Case, LLC-www.bestcase.com
            Case 6:19-bk-15260-WJ                          Doc 1 Filed 06/17/19 Entered 06/17/19 14:24:52                          Desc
                                                           Main Document    Page 55 of 61
             Kimberly A. Winkler                                                                     Case number {if known)



  Additional Expense Deductions                   These are additional deductions allowed by the Means Test.
                                                  Note: Do not Include any expense allowances listed in lines 6-24.

  25. Health insurance, disability insurance, and health savings account expenses. The monthly expenses for health
      insurance, disability insurance, and health savings accounts that are reasonably necessary for yourself, your spouse, or
         your dependents.
         Health insurance                                                 $        103.50
         Disability insurance                                             $           0.00
         Health savings account                                         +$            0.00

                                                                                    103.50        Copy total here=>



         Do you actually spend this total amount?

         □         No. How much do you actually spend?
         ■         Yes                                                     $
   26. Continued contributions to the care of household or family members. The actual monthly expenses that you will
         continue to pay for the reasonable and necessary care and support of an elderly, chronically III, or disabled member of
         your household or member of your Immediate family who is unable to pay for such expenses. These expenses may
         Include contributions to an account of a qualified ABLE program. 26 U.S.C.§ 529A{b).
   27. Protection against family violence. The reasonably necessary monthly expenses that you Incur to maintain the
         safety of you and your family under the Family Violence Prevention and Services Act or other federal laws that apply.
         By law, the court must keep the nature of these expenses confidential.
   28. Additional home energy costs. Your home energy costs are included In your Insurance and operating expenses on

          If you believe that you have home energy costs that are more than the home energy costs Included In expenses on line
          8, then fill In the excess amount of home energy costs.

          You must give your case trustee documentation of your actual expenses, and you must show that the additional
          amount claimed Is reasonable and necessary.
   29. Education expenses for dependent children who are younger than 18. The monthly expenses (not more than
       $170.83* per child) that you pay for your dependent children who are younger than 18 years old to attend a private or
          public elementary or secondary school.

          You must give your case trustee documentation of your actual expenses, and you must explain why the amount
          claimed Is reasonable and necessary and not already accounted for In lines 6-23.

          * Subject to adjustment on 4/01/22, and every 3 years after that for cases begun on or after the date of adjustment.
   30. Additional food and clothing expense. The monthly amount by which your actual food and clothing expenses are
          higher than the combined food and clothing allowances In the IRS National Standards. That amount cannot be more
          than 5% of the food and clothing allowances In the IRS National Standards.

          To find a chart showing the maximum additional allowance, go online using the link specified In the separate
          Instructions for this form. This chart may also be available at the bankruptcy clerk's office.

          You must show that the additional amount claimed Is reasonable and necessary.
   31. Continuing charitable contributions. The amount that you will continue to contribute In the form of cash or financial
          Instruments to a religious or charitable organization. 26 U.S.C. § 170(c)(1)-(2).

                                                                                                                                      774.33
    32. Add all of the additional expense deductions.
        Add lines 25 through 31.




Official Form 122A-2                                               Chapter 7 Means Test Calculation
Software Copyright (c) 1996-2019 Best Case, LLC - www.b
              Case 6:19-bk-15260-WJ                        Doc 1 Filed 06/17/19 Entered 06/17/19 14:24:52                                                   Desc
                                                           Main Document    Page 56 of 61
Debtor 1      Kimberlv A. Winkler                                                                      Case number {if known)




 iOeductions for Debt Payment I
   33. For debts that are secured by an interest in property that you own,inciuding home mortgages, vehicle
           loans, and other secured debt, fill in lines 33a through 33e.
           To calculate the total average monthly payment, add all amounts that are contractually due to each secured
           creditor in the 60 months after you file for bankruptcy. Then divide by 60.
                                                                                                                                                   Average monthly ';
               Mortgages on your home:
                                                                                                                                                   payment

   33a.        Copy line 9b here                                                                                                               $              2,938.12

               Loans on your first two vehicles:
   33b.        Copy line 13b here                                                                                                                               461.38

   33c.        Copy line 13e here
   33d.        List other secured debts:                                                .                                       —
  i Name of each creditor for Other secured debt          j Identify property that
                                                            identify property that secures
                                                                                   secures the
                                                                                           the debt
                                                                                               debt         .j.         Does payme
                                                                                                                        )oes payment       i
                                                                                                                        nclude taxes or -
                                                                                                                        nsurance?




             -NONE-


                                                                                                                         □      No

                                                                                                                         □      Yes


                                                                                                                          □     No

                                                                                                                          □     Yes


                                                                                                                                           Copy
                                                                                                                                           total
    33e. Total average monthly payment. Add lines 33a through 33d_                                                       3,399.50          here=> $            3,399.50


    34. Are any debts that you listed in line 33 secured by your primary residence, a vehicle,
        or other property necessary for your support or the support of your dependents?
           H No.      Go to line 35.
           □ Yes. State any amount that you must pay to a creditor, in addition to the payments
                      listed in line 33, to keep possession of your property (called the cure amounf)-
                      Next, divide by 60 and fill in the information below.
                                                               itify property that secures the debt             ,   i Total cure      f                   Monthly cur
    It^me of the creditor                                                                                    '        amount                              amount



      -NONE-                                                                                                                              -60= $


                                                                                                                                           Copy
                                                                                                                                           total
                                                                                                      Total $                   0.00       here=> $


    35. Do you owe any priority claims such as a priority tax, child support, or alimony - that
        are past due as of the filing date of your bankruptcy case? 11 U.S.C. § 507.
            ■ No. Go to line 36.
            □ Yes. Fill in the total amount of all of these priority claims. Do not include current or
                      ongoing priority claims, such as those you listed in line 19.
                       Total amount of all past-due priority claims                                         $                   0.00      -60=        $




                                                                    Chapter 7 Means Test Calculation                                                                    page 7
Official Form 122A-2
                                                                                                                                                               Best Case Bankruptcy
Software Copyright (o) 1996-2019 Best Case, LLC-www.bestoase.com
           Case 6:19-bk-15260-WJ                           Doc 1 Filed 06/17/19 Entered 06/17/19 14:24:52                                            Desc
                                                           Main Document    Page 57 of 61


  36. Are you eligible to file a case under Chapter 13? 11 U.S.C. § 109(e).
      For more information, go online using the link for Bankruptcy Basics specified in the separate
      instructions for this form. Bankruptcy Basics may also be available at the bankruptcy clerk's office.

       ■ No.       Go to line 37.
       □ Yes. Fill in the following information.
                   Projected monthly plan payment if you were filing under Chapter 13                     $
                   Current multiplier for your district as stated on the list issued by the
                   Administrative Office of the United States Courts (for districts in Alabama
                   and North Carolina) or by the Executive Office for United States Trustees
                   (for all other districts).

                   To find a list of district multipliers that includes your district, go online using
                   the link specified in the separate instructions for this form. This list may also
                   be available at the bankruptcy clerk's office.
                                                                                                                                    Copy total
                                                                                                                                    here=> $
                   Average monthly administrative expense if you were filing under Chapter 13                 $

                                                                                                                                                       3,399.50
  37. Add all of the deductions for debt payment.
      Add lines 33e through 36.

  Total Deductions from Income

   38. Add all of the allowed deductions.
         Copy line 24, AH of the expenses aiiowed under iRS                                      6,620.04
         expense aliowances
         Copy line 32, AH of the additionai expense deductions_                                     774.33

         Copy line 37, AH of the deductions for debt payment                                     3,399.50


                                                             Total deductions                  10,793.87          Copy total here      =>        $      10,793.87



              Determine Whether There is a Presumption of Abuse

   39. Calculate monthly disposable income for 60 months
        39a. Copy line 4, adjusted current monthly income                                       10,578.00

         39b. Copy line Z8, Total deductions                                                    10,793.87


         39c. Monthly disposable income. 11 U.S.C. § 707(b)(2).                                                   Copy
                                                                                                    -215.87       here=>$                   -215.87
               Subtract line 39b from line 39a


         For the next 60 months (5 years)


         39d. Total. Multiply line 39c by 60                                            39d.    $         -12,952.20          S°?=>          $        -12,952.20


   40. Find out whether there Is a presumption of abuse. Check the box that applies:

        ■ The line 39d is iess than $8,175*. On the top of page 1 of this form, check box 1, There is no presumption of abuse. Go to Part 5.
        □ The line 39d is more than $13,650*. On the top of page 1 of this form, check box 2, There is a presumption of abuse. You may fill out
             Part 4 if you claim special circumstances. Go to Part 5.

        □ The line 39d is at ieast $8,175*, but not more than $13,650*. Go to line 41.
        *Subject to adjustment on 4/01/22, and every 3 years after that for cases filed on or after the date of adjustment.




                                                                   Chapter 7 Means Test Calculation                                                           page 8
Official Form 122A-2
                                                                                                                                                       Best Case Bankruptcy
Software Copyright (c) 1996-2019 Best Case, LLC-www.bestoase.com
              Case 6:19-bk-15260-WJ                          Doc 1 Filed 06/17/19 Entered 06/17/19 14:24:52                            Desc
                                                             Main Document    Page 58 of 61
Debtor 1      Kimbcrly A. Winkler                                                                  Case number {if known)




   41.        41a. Fill in the amount of your totai nonpriority unsecured debt. If you filled out
                   A Summary of Your Assets and Liabilities and Certain Statistical information
                   Sctiedules (Official Form 106Sum), you may refer to line 3b on that form.
                                                                                                                     .25

                                                                                                                            Copy
              41b. 25% or your total nonpriority unsecured debt. 11 U.S.C. § 707(b)(2)(A)(i)(l)                             here=>

                     Multiply line 41a by 0.25

   42. Determine whether the income you have left over after subtracting all allowed deductions Is enough to pay
           25% of your unsecured, nonpriority debt.
           Check the box that applies:

           □ Line 39d Is less than line 41 b. On the top of page 1 of this form, check box 1, There is no presumption of abuse.
              Go to Part 5.

           □ Line 39d is equai to or more than line 41b. On the top of page 1 of this form, check box 2, There is a
             presumption of abuse. You may fill out Part 4 if you claim special circumstances. Then goto Parts.


                Give Details About Special Circumstances

43. Do you have any special circumstances that justify additional expenses or adjustments of current monthly Income for which there Is no
     reasonable alternative? 11 U.S.C. § 707(b)(2)(B).


     B No. Go to Part 5.

     □ Yes. Fill in the following information. Ail figures should reflect your average monthly expense or income adjustment for each
                 item. You may include expenses you listed in line 25.

                 You must give a detailed explanation of the special circumstances that make the expenses or income adjustments
                 necessary and reasonable. You must also give your case trustee documentation of your actual expenses or income
                 adjustments.



                  Give a detailed explanation of the special circumstances                         'Average monthly expense-
                                                                                                   ior income adjustment    li

                                                                                                        $
                                                                                                        $




                 Sign Below
               By signing here, I declafe under penklty^f perji^ thaWhe information on thi^tatement and in any attachments is true and correct.
              X Isl Kimberly A. Vyinkler
                  KImberiy A. Winkler.
                 Signature of Debtor 1
           Date June 13, 2019
                  MM/DD /YYYY




                                                                     Chapter 7 Means Test Calculation                                             page 9
Official Form 122A-2
                                                                                                                                         Best Case Bankruptcy
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com
         Case 6:19-bk-15260-WJ       Doc 1 Filed 06/17/19 Entered 06/17/19 14:24:52                                                                 Desc
                                     Main Document FORPage 59 of 61
                                                       COURT USE ONLY
Attorney or Party Name, Address, Telephone & FAX Nos.,
State Bar No. & Email Address
Daniel King
3435 Wilshire Blvd
Suite 1111
Los Angeles, CA 90010
213-388-3887 Fax: 213-388-1744
California State Bar Number: 207911 CA
dking@theattorneygroup.com




□ Debtor(s) appearing without an attorney
■   Attorney for Debtor


                                                     UNITED STATES BANKRUPTCY COURT
                                                      CENTRAL DISTRICT OF CALIFORNIA


In re:
                                                                                   CASE NO.:
            Kimberly A. Winkler
                                                                                   CHAPTER: 7




                                                                                                       VERIFICATION OF MASTER
                                                                                                      MAILING LIST OF CREDITORS

                                                                                                                     [LBR 1007-1(3)1

                                                                Debtor(s).

Pursuant to LBR 1007-1 (a), the Debtor, or the Debtor's attorney if applicable, certifies under penalty of perjury that the
master mailing list of creditors filed in this bankruptcy case, consisting of _2_ sheet(s) is compjSte, correct, and
                                                                                                                                   rfons.
consistent with the Debtor's schedules and I/we assume all responsibility for errc
 Date:   June 13, 2019                                                                     /s/ Kimberly         Winklj
                                                                                           Signature of Debtor 1-^
 Date:
                                                                                           Signature of Debtor 2 Ooint debtor)) (if applicable)

 Date:    June 13, 2019                                                                    /s/ Daniel King
                                                                                           Signature of Attorney for Debtor (if applicable)




                     This form is optionai It has been approved for use in the United States Bankruptcy Court for the Centrai District of Caiifornia.
December 2015
                                                                                                      F 1007-1 .MAILING.LIST.VERIFICATION
Case 6:19-bk-15260-WJ    Doc 1 Filed 06/17/19 Entered 06/17/19 14:24:52   Desc
                         Main Document    Page 60 of 61


                        Kimberly A. Winkler
                        42068 Humber Drive
                        Temecula, CA 92591


                        Daniel King
                        The Attorney Group
                        3435 Wilshire Blvd
                        Suite 1111
                        Los Angeles, CA 90010


                        Best Buy/cbna
                        Po Box 6497
                        Sioux Falls, SD 57117


                        Best Egg/sst
                        4315 Pickett Rd
                        Saint Joseph, MO 64503


                        Cabrillo Credit Union
                        10075 Carroll Canyon Rd
                        San Diego, CA 92131


                        Capital One Bank Usa N
                        Po Box 30281
                        Salt Lake City, UT 84130


                        Comenitycb/iddeal
                        Po Box 182120
                        Columbus, OH 43218


                        Comenitycb/overstock
                        Po Box 182120
                        Columbus, OH 43218
Case 6:19-bk-15260-WJ   Doc 1 Filed 06/17/19 Entered 06/17/19 14:24:52   Desc
                        Main Document    Page 61 of 61


                    Credit One Bank Na
                    Po Box 98872
                    Las Vegas, NV 89193


                    Fed Loan Serv
                    Po Box 60610
                    Harrisburg, PA 17106


                    Ford Motor Credit Comp
                    Pob 542000
                    Omaha, NE 68154


                    Home Point Financial C
                    11511 Luna Rd Ste 300
                    Farmers Branch, TX 75234


                    Kohls/capone
                    N56 W 17000 Ridgewood Dr
                    Menomonee Falls, WI 53051


                    Loandepot
                    26642 Towne Center Dr
                    Foothill Ranch, CA 92610


                    Mercury Card/fb&t/tsys
                    Po Box 84064
                    Columbus, GA 31908


                    Syncb/walmart
                    Po Box 965024
                    Orlando, FL 32896
